[exhibit101001.jpg]
Exhibit 10.1 \. INDUSTRIAL BUILDING LEASE THIS LEASE is made as ofthis / gr.!-
day ofDecember, 2009 between LAKEVIEW XIl .r VENTURE, LLC, a Delaware limited
liability company ("Landlord"), and C&H SERVICE, ! LLC, a Delaware limited
liability company ("Tenant"). i I . I ARTICLE I - LEASE TERMS Section 1.1.
Definitions. In addition to the other terms, which are elsewhere defined in this
Lease, the following terms and phrases, whenever used in this Lease shall have
the meanings set forth in this Section 1.1, and only such meanings, unless such
meanings are expressly contradicted, limited or expanded elsewhere herein. A.
Base Rent Schedule: Period Annual Base Rent Monthly Base Rent June 1, 2010 -
September 30, 2010 $902,882.85 (subject to $75,240.24 Section 5.4) October l,
2010 - $902,882.85 Seotember 30, 2011" $75,240.24 October 1, 2011- $920,940.51
September 30, 2012 $76,745.04 October 1, 2012 - $939,359.32 Sentember 30, 2013
$78,279.94 October 1, 2013 - $958,146.50 Seotember 30, 2014 $79,845.54 October
1, 2014 - $977,309.43 Seotember 30, 2015 $81,442.45 October 1, 2015 -
$996,855.62 September 30, 2016 $83,071.30 October 1, 2016- $1,016,792.74
Seotember 30, 2017 $84,732.73 October 1, 2017- $1,037,128.59 Seotember 30, 2018
$86,427.38 October 1, 2018 - $1,057,871.16 September 30, 2019 $88,155.93 October
1, 2019 - $1,079,028.59 $89,919.05 Seotember 30, 2020 B. Commencement Date: June
1, 2010 (Subject to Section 3.3). 781999_9



--------------------------------------------------------------------------------



 
[exhibit101002.jpg]
C. Initial Monthlv Rent Adjustment Deposit: $25,872.08 (i) Initial Tax Deposit:
$17,160.05 (ii) Initial Expense Deposit: $8,712.03 D. Landlord's Broker:
Paine/Wetzel Real Estate Services. E. Landlord's Mailing Address: c/o
CenterPoint Properties Trust 1808 Swift Road Oak Brook, Illinois 60523
Attention: Mr. Sean Maher .F. Security Deposit: $0. G. Tenant's Broker: CB
Richard Ellis, Inc. H. Tenant's Mailing Address: C&H Service, LLC 770 South 70th
Street Milwaukee, Wisconsin 53214 Attn: Chief Financial Officer I. Tenant's
Proportion: 70.25%. J. Term: The one hundred twenty-four (124) month term,
commencing as of the Commencement Date and ending on the Tennination Date,
unless sooner tenninated by Landlord as provided hereunder. K. Termination Date:
September 30, 2020. L. Use: General office, storage, light assembly and
distribution of goods. M. Guarantor: TAKKT AG, a German stock noted company. N.
Force Majeure: any event or circumstance.which is beyond the control of Landlord
including, without limitation, any delay in securing a building permit or in
obtaining all required approvals from any Governmental Authority (as herein
defined), strikes, lockouts, picketing (legal or illegal), acts of God or the
public enemy, governmental restrictions or actions, fire or other casualty,
accidents, unavailability of fuel, power, supplies or materials, unusual adverse
weather conditions, acts or omissions ofany labor or material contractor or the
passage . or application of any Legal Requirements or moratorium ofany
Governmental Authority which has the effect of preventing or delaying progress
on the hnprovements (as herein defined), and Tenant Delay (as herein defined);
provided however, the lack of funds or failure to obtain financing shall not be
deemed a cause beyond the control ofLandlord . 781999_9 2



--------------------------------------------------------------------------------



 
[exhibit101003.jpg]
0. Force Majeure Delay: any interruption or delay in the progress of the
Improvements which is the result of Force Majeure. Any delay which is the result
of Force Majeure shall be deemed to be a Force Majeure Delay notwithstanding
that Landlord or its contractor with respect to the time period for which the
Force Majeure Delay is being claimed is concurrently delayed by events within
its control. P. Tenant Delay: any interruption or delay in the progress ofthe
Improvements which is the result of: (i) the failure ofTenant to approve the
Final Plans or any portion thereof; (ii) delays in construction due to a Change
Order (as herein defined) requested by Tenant or any member ofthe Tenant Group
(as herein defined); (ill) the failure ofTenant to make selections or grant
approvals when required; (iv) any other act or omission of Tenant, any member of
the Tenant Group or any person, finn or entity claiming by, through or under any
of them; or (v) with respect to the period during which Tenant occupies the
Premises or any portion thereof, boycotts, work stoppages, strikes or otherlabor
unrest at the Project resulting from the actions of Tenant or any member of the
Tenant Group. Q. Governmental Authority: any federal, regional, state, county or
municipal government (including, without limitation, any agency, authority,
subdivision, department or bureau thereof). R. Legal Requirements: (i) any and
all obligatory laws, statutes, codes, ordinances, requirements, standards,
plats, plans, criteria, orders, directives, rules and regulations of any
Governmental Authority affecting the improvement, alteration, use, maintenance,
· operation, occupancy, security, health, safety and environmental condition
ofthe Premises or any part thereof( or any occupants therein, as the context
requires) including, without limitation any Environmental Laws (as hereinafter
defined), (ii) the Restrictions (as hereinafter defined), and (iii) any
documents, rules, regulations, standards or criteria set forth or referenced
therein or promulgated by the Landlord or any governing body or entity
exercising jurisdiction over the Premises, in any case, whether in force at the
Commencement Date or passed, enacted or -imposed at some time in the future, and
shall include all permits, licenses, certificates, authorizations and approvals
required in connection with any of the foregoing. S. Substantial Completion:
with respectto the hnprovements shall be deemed to occur on the date when the
architect that prepared the Final Plans states as follows: (i) the Improvements
have been completed (except for Punchlist items which, to the information and
belief ofsuch architect, do not materially or adversely affect Tenant's use
ofthe Premises in any material respect); and (ii) the base Building systems and
equipment serving the Premises are in good working ·condition. Section 1.2.
Significance of Definitions. Each reference in this Lease to any of the
Definitions contained in Section 1.1 of this Article shall be deemed and
construed to incorporate all ofthe terms provided under each such Definition.
Section 1.3. Enumeration ofExhibits. The exhibits in this Section and attached
to this Lease are incorporated in this Lease by this reference and are to be
construed as a part of this Lease. 781999_9 3 fv\PM



--------------------------------------------------------------------------------



 
[exhibit101004.jpg]
Exhibit "A" Premises and Expansion Premises Exhibit "B" Legal Description
Exhibit "C" Form ofEstoppel Certificate Exhibit "D" Outline Specifications for
Improvements rI ARTICLE II-PREMISES \ Section 2.1. Lease. Landlord, for and in
consideration of the rents herein reserved and of the covenants and agreements
herein contained on the part of Tenant to be kept, observed and performed, does
by these presents, lease to Tenant, and Tenant hereby leases from Landlord, the
demised premises ("Premises"), being depicted in the plan attached hereto as
Exhibit "A". The Premises are located in the building ("Building") located at
8123 116th Street, Pleasant Prairie, Wisconsin, which Building is located on the
land ("Land") legally described on Exhibit "B" attached hereto. The Land and
Building are sometimes collectively referred to as the "Project". The lease of
the Premises shall be subject to, and Tenant shall at all times during the Term
comply with, all covenants, conditions, agreements, easements, encumbrances and
restrictions of record affecting the Project (collectively "Restrictions").
Prior to Tenant's execution of this Lease, Landlord provided Tenant with a copy
of Landmark Title Corporation Title Commitment Number LT-108391 dated as of July
16, 2009 and copies of all recorded documents referenced therein.
Notwithstanding the foregoing, in the event Landlord causes any Restrictions to
be amended, supplemented, or otherwise modified, or causes any new, additional,
or supplemental Restrictions to be entered into, executed, or recorded with
respect to the Project, such amended, supplemented, or modified Restrictions, or
such new, additional, or supplemental Restrictions, as the case may be, will not
be in any way binding upon Tenant if same (i) materially adversely interferes
with or disrupts Tenant's use ofor operations within the Premises, (ii)
increases any ofTenant's obligations, monetary or otherwise, under the Lease
(except to a de minimus extent), or (iii) conflicts with the terms and
provisions of the Lease (in which event the terms and provisions of the Lease
shall govern and control in the event of any such conflict), except upon the
prior written consent ofTenant in each instance, which consent may be granted or
withheld in Tenant's sole and absolute discretion. Notwithstanding the
foregoing, any action taken by the Lakeview South Property Owners' Association
or the Declarant pursuant to the Declaration ofCovenants, Restrictions and
Easements for Lakeview South recorded with the Kenosha County Register ofDeeds
as Document No. 1574921 shall be binding on Tenant. Landlord shall-provide
written notice to Tenant in advance of the proposed adoption of any new,
additional, or supplemental Restrictions with respect to the Project together
with copies of the same. ARTICLE ill-TERM Section 3.1. Term. The Term ofthis
Lease shall commence on the Commencement Date · and shall end on the Termination
Date, unless sooner terminated as hereinafter set forth. Section 3.2. Prior
Installations. To enable Tenant to adapt the Premises to its use, Tenant may, at
Tenant's sole risk, upon advance written notice to Landlord, enter into the
Premises any time after January 1, 2010 (or upon the Substantial Completion of
the office space portion of the 781999_9 4



--------------------------------------------------------------------------------



 
[exhibit101005.jpg]
Improvements, if later) to install Tenant owned furnishings and equipment and to
commence business operations; provided, however, that such entry, delivery and
installation shall (i) be done in such a manner as not to render the insurance
thereon void or interfere in any material respect with the work to be performed
by Landlord, (ii) be allowed only to the extent permitted by Governmental ·
Authority, (iii) be performed in such a manner that will not cause any
unreasonable interference with Landlord's general contractor or any
subcontractors or material suppliers, and (iv) not commence I . unless insurance
reasonably required by Landlord has been provided by Tenant's contractors to I
Landlord. Such entry, installation and occupancy shall be subject to all the
terms and conditions of l! · this Lease ( except that Tenant shall not be
required to pay the Rent provided for in this Lease, but shall be required to
pay for all utilities and any Expenses arising only as a direct result
ofTenant's early occupancy, including, without limitation, snow removal).
Landlord and Tenant shall cooperate in good faith to allow each to perform its
work in the Premises without Wlfeasonable interfering with the other. In the
event that Tenant, or anyone acting by, through or under Tenant, interferes with
Landlord's ability to construct the Improvements (as herein defined), and such
interference does not cease foilowing notice thereof from Landlord, then upon
written notice from Landlord to Tenant, Landlord may terminate Tenant's right to
occupy the Premises prior to Substantial Completion ofthe Improvements. Section
3.3. Delay in Commencement In the event that Substantial Completion of any
portion of the Improvements does not occur on or before the Commencement Date
set forth herein, then, the actual Commencement Date and Termination Date shall
be extended by one (1) day for each day from and after the original Commencement
Date and Termination Date set forth herein until Substantial Completion of the
Improvements; provided, however, there shall be no such extension in the event
Substantial Completion has not occurred due to a Tenant Delay. In addition, in
the event that Substantial Completion ofthe Improvements does not occur on or
before August 31, 2010 (such date as extended due to Force Majeure Delay and
Tenant Delay is hereinafter referred to as the "Outside Date"), then, as
Tenant's sole remedy, Landlord shall pay to Tenant, the amount per day for base
rent that Tenant is obligated to pay and actually pays.to its existing landlord,
Benderson Properties, Inc., in excess ofits current daily base rent, as a result
of holding over under its existing lease ("Existing Lease") signed by its
existing landlord on December 28, 1989 and Tenant on · January 3, 1990 for
premises located at 5211 South Third Street, Milwaukee, Wisconsin. The amount
due from Landlord to Tenant pursuant to this Section 3 .3, ifany, shall be paid
within fifteen (15) days after Tenant has paid to the landlord under the
Existing Lease the daily base rent due as a ·result ofholding over and delivered
to Landlord evidence ofthe amount paid. Tenant certifies that it is obligated
under the Existing Lease to pay two hundred percent (200%) ofits current base
rent per day for each day it holds over and that the current daily base rent is
$3,626.71. ARTICLE IV - CONDITION OF PREMISES Section 4.1. Disclaimer Regarding
Premises. Except for the construction of the Improvements described in Article
XXXIV herein, the express representations and warranties of Landlord set forth
in this Lease and Landlord's repair obligations set forth in this Lease, Tenant
agrees to accept the Premises in an absolutely "as is" condition, and Tenant
acknowledges that Landlord, its agents, attorneys, representatives and employees
have not and do not make any · representations or warranties, express or
implied, to Tenant regarding the Premises or the Project. Landlord hereby
represents and warrants to Tenant that, to Landlord's knowledge, except as maybe
781999_9 5



--------------------------------------------------------------------------------



 
[exhibit101006.jpg]
disclosed in that certain AAl Phase I Environmental Site Assessment and that
certain Environmental Business Risk Assessment Report, both dated September 21,
2009 and prepared by Carlson Environmental, Inc., a copy of such reports have
been previously delivered to Tenant, there are no Pre-Existing Conditions (as
herein defined) at the Premises and that Landlord has not received written
notice from any governmental authority indicating that the Premises is not in
compliance ,· with all Environmental Laws. In addition, Landlord warrants that
upon the Commencement Date, i the Use of the Premises is permitted under the
Pleasant Prairie, Wisconsin zoning ordinance and the I· Buj)ding (including
sprinkler systems) as constructed shall be in compliance with such .zoning
ordinance. For purposes ofthis Lease, whenever the phrase the "knowledge"
ofLandlord is used, it shall be deemed to refer to the actual knowledge only,
and not any implied, imputed or constructive knowledge, without any independent
investigation having been made or any implied duty to investigate, ofThomas
Philbin, the regional manager of the Project for CenterPoint Properties Trust,
the manager of the Project for Landlord. Sqch individual has no personal
liability hereunder or otherwise. ARTICLE V - RENT Section 5.1. Base Rent.
Tenant agrees to pay to Landlord, monthly in advance, without offset or
deduction, except as specifically allowed herein, base rent for the Term ("Base
Rent") in the amount of the Monthly Base Rent set forth in the Base Rent
Schedule cornmel).cing on the Commencement Date (subject to Section 5.4 below)
and continuing on the first day of each month thereafter for the balance of the
Term of this Lease. In addition thereto, Tenant shall pay all such other amounts
as are herein described as "Additional Rent" in the manner and at the time
specified in this Lease. The term "Rent" when used in this Lease shall include
all Base Rent payable under this Section 5.1, as well as the charges herein
described as Additional Rent. All Rent payable hereunder shall be payable to
Landlord at 1808 Swift Drive, Oak Brook, Illinois 60523, or as Landlord may
otherwise from time to time designate in writing. Section 5.2. ·Base Rent
Adjustment. In addition to the Base Rent payable by Tenant· hereunder, Tenant
shall pay to Landlord, as Additional Rent, the Rent Adjustment described in this
Section 5.2 without set off or deduction. Until such time as Tenant receives the
first Adjustment Statement provided for in clause (C) of this Section 5.2,
Tenant shall, commencing on the .Commencement Date and on the first day of each
and every month thereafter, make the Initial . Monthly Rent Adjustment Deposit
specified in Article I hereof. , A. For the purposes ofthis Lease: (1) The term
"Calendar Year" shall mean each calendar year or a portion thereof during the
Term. (2) The term "Expenses" shall mean and include all expenses paid or
incurred by Landlord for managing, owning, maintaining, operating, insuring,
replacing and repairing the Project, the appurtenances and personal property
used in conjunction therewith to the extent any of the same are not required to
be performed by Landlord at its expense pursuant to Section 8.2A ofthis Lease,
including, but not limited to, a management fee in an amount equal to two
percent (2%) ofthe base rent . 781999_9 6



--------------------------------------------------------------------------------



 
[exhibit101007.jpg]
for the Project, whether the management services are performed by Landlord, an
affiliate of Landlord, or by a third party. With respect to those portions of
Expenses relating to snow removal, landscaping and fire protection ("Services"),
Landlord agrees to annually or seasonally, as the case may be, obtain three (3)
bids (each a "Bid" and collectively, "Bids") for each of the Services and
deliver copies of said Bids to Tenant. Tenant shall have a period often (10)
business days after receipt of said Bids to notify Landlord in writing as to
which Bid for each of the Services that Tenant wants Landlord to accept ("Bid
Election"). In the event that Tenant fails to timely notify Landlord of its Bid
Election, then Landlord may, at its discretion, accept any of the Bids. Expenses
shall not include any reserves for capital improvements or the costs of any
repair to the Improvements (as hereinafter defined), the roof or HVAC systems if
such repairs are covered by a warranty from a third party, if any. Costs
associated with any capital improvement may only be included as part of Expenses
subject to the limitation set forth in Section 8.2B. Notwithstanding anything
herein to the contrary, in no event shall Landlord be entitled to collect and
retain from Tenant more than 100% ofthe actual expenses (including Taxes)
incurred by Landlord in connection with the Project. Landlord estimates that the
amount of .Expenses for the first year of the Tenn to be $.3 5 per square foot
per year (excluding any Taxes), provided, however, notwithstanding the estimate,
Tenant shall pay its Proportion of the actual Expenses. (3) The term "Rent
Adjustments" shall mean all amounts owed by Tenant as Additional Rent on account
of Expenses or Taxes, or both. ( 4) The term "Rent Adjustment Deposit" shall
mean an amount equal to Landlord's estimate ofRent Adjustments due for any
Calendar Year made from time to time during the Term. (5) The term "Taxes" shall
mean real estate taxes, assessments, sewer rents, rates and charges, transit
taxes, taxes based upon the receipt of rent, and any other federal, state or
local goveminental charge, general, special, ordinary or extraordinary, which
accrue during the Term and are levied or assessed or become a lien against the
Project or any portion thereofin any Calendar Year during the Term and any tax
in substitution of any of the foregoing. Taxes also include Landlord's
reasonable costs and expenses (including reasonable attorney's fees) in
contesting or attempting to reduce any taxes, provided any such contest is
undertaken by Landlord in good faith. The cost for contesting or attempting to
reduce Taxes shall not exceed Five Hundred and No/100 Dollars ($500.00) per
year, plus a percentage of the amount of any reduction achieved, provided that
Tenant receives Tenant's Proportion of any refund (less costs) ofany such Taxes
to the extent previously paid by Tenant. B. Tenant shall pay to the Landlord
commencing upon the Commencement Date, as Additional Rent, Tenant's Proportion
ofExpenses and Taxes attributable to each Calendar Year of the Term. The amount
of Taxes attributable to a Calendar Year shall be the amount assessed for any
such Calendar Year, even though the assessment for such Taxes may be payable in
a different Calendar Year. Notwithstanding the foregoing, the amount of any
special assessment 781999_9 7 .f



--------------------------------------------------------------------------------



 
[exhibit101008.jpg]
included in Taxes for any Calendar Year shall be determined as ifLandlord had
elected to pay such special assessment in the maximum number ofinstallments
allowed by law, and Taxes for a Calendar Year shall only include the installment
of such special assessment (including interest and other costs and expenses
charged by the applicable assessing authority) relating to that Calendar Year.
Tenant shall have no obligation to pay any installments of special assessments
due prior to or after the expiration of the Term. C. As soon as reasonably
feasible after the expiration ofeach Calendar Year, but in any event within one
hundred twenty (120) days after the expiration of each Calendar Year. Landlord
will furnish Tenant a statement ("Adjustment Statement") showing the following:
(1) Expenses and Taxes for the Calendar Year last ended and the amount of
Expenses and Taxes payable by Tenant for such Calendar Year; (2) The amount
ofRent Adjustments due Landlord for the Calendar Year last ended, less credits
for Rent Adjustment Deposits paid, if any; and (3) The Rent Adjustment Deposit
due in the current Calendar Year. Landlord shall also provide reasonable
supporting documentation, including paid invoices regarding each item shown on
the Adjustment Statement. D. Within thirty (30) days after Tenant's receipt of
each Adjustment Statement, Tenant shall pay to Landlord: (1) The amount of Rent
Adjustment shown on said statement to be due Landlord for the Calendar Year last
ended; plus (2) The amount, which when added to the Rent Adjustment Deposit
theretofore paid in the current Calendar Year, would provide that Landlord has
then received such portion of the Rent Adjustment Deposit as would
havetheretofore been th paid to Landlord had Tenant paid one twelfth (1112 ) of
the Rent Adjustment Deposit, for the current Calendar Year, to Landlord monthly
on the first day of each month of such Calendar Year. Commencing on the first
day of the first month after Tenant's receipt of each Adjustment Statement, and
on the first day of each month thereafter until Tenant receives a more current
Adjustment Statement, Tenant shall pay to Landlord one twelfth of the Rent
Adjustment Deposit shown on said statement. During the last complete Calendar
Year, Landlord may include in the Rent Adjustment Deposit its estimate of the
Rent Adjustment which may not be finally determined until after the expiration
of the Term. Tenant's obligation to pay the Rent Adjustment shall survive the
Term. E. Tenant's payment of the Rent Adjustment Deposit for each Calendar Year
shall be credited against the Rent Adjustments for such Calendar Year. All Rent
Adjustment Deposits may be co mingled, and no interest shall be paid to Tenant
thereon. '181999_9 8 T



--------------------------------------------------------------------------------



 
[exhibit101009.jpg]
I,- 1 i j.• ' F. Tenant shall have the right to audit and review Landlord's
books and records relating to an Adjustment Statement at any time within the
sixty (60) day period beginning on the date Tenant receives the Adjustment
Statement. Landlord will make available to Tenant such ofits books and records
as are reasonably required for such purpose. In the event Tenant of any
discrepancies between any ofthe amounts set forth on the applicable Adjustment
Statement and the actual amount of Expenses or Taxes disclosed by such audit,
Tenant's Rent Adjustment Deposit shall be adjusted accordingly based on such
amount. In the event that Tenant fails to .audit and review Landlord's books and
records relating to an Adjustment Statement within said sixty (60) day period,
Tenant shall be deemed to have waived its right to do so and the Adjustment
Statement shall be deemed approved by Tenant. G. In the event that Tenant
occupies the entire Building and Landlord elects not to contest Taxes, Tenant,
in the exercise ofits reasonable business judgment, shall have the right to
contest any Taxes with the applicable taxing authority, provided that any such
contest shall be at Tenant's sole expense and in accordance with applicable law.
Landlord shall cooperate with Tenant in any such contest. Any refund received
based on any contest, whether by Landlord or Tenant, shall be paid to Tenant to
the extent the same represents a refund of Taxes previously J?aid by Tenant.
Section 5.3. Interest Charge and Late Charge. Tenant acknowledges that its late
payment of any Rent will cause Landlord to incur certain costs and expenses not
contemplated under this Lease, the exact amount ofwhich is extremely difficult
or impractical to fix. Therefore, if any payment of Rent, or any portion
thereof, is not received by Landlord within five (5) business days after the
same is due, Tenant shall immediately pay to Landlord a late charge equal to
five percent (5%) of the unpaid amount ("Late Charge") (provided, in the case of
the first such failure in any twelve (12) month period, such Late Charge shall
not apply unless and until Tenant shall have failed to make such payment within
five (5) business days following written notice thereof from Landlord). In the
event that any overdue payment ofRent is not paid within one month ofthe due
date thereof, .an additional Late Charge equal to three percent (3%) of the
unpaid amount may be charged by Landlord, and Landlord may charge an additional
three percent (3%) of the unpaid amount so over due for each additional month,
or fraction thereof, during which any such payment remains past due. Landlord
and Tenant agree that the Late Charge represents a reasonable estimate of costs
and expenses incurred by Landlord from, and is fair compensation to Landlord
for, its loss suffered by such non payment by Tenant. Any amount due from Tenant
to Landlord under this Lease, other than the payment ofRent, not paid when due
shall bear interest from the date when the same is payable under the terms
ofthis Lease until the same shall be paid at an annual rate of interest equal to
fifteen percent (15%) per annum (the "Delinquency Rate"). Section 5.4. Rent
Abatement Notwithstanding anything to the contrary contained in this Article V
and subject to Section 3.3, so long as Tenant is not in default under the terms
and conditions of this Lease, Tenant shall be entitled to an abatement (the
"Rent Abatement") ofBase Rent only for the first four (4) months of the Term
("Abatement Period"). In the event Tenant is in default (after any applicable
grace or cure periods) under the terms and conditions of this Lease during the
Abatement Period on the day any installment ofBase Rent and Rent Adjustments
would 781999_9 9



--------------------------------------------------------------------------------



 
[exhibit101010.jpg]
have been due but for the abatement of Base Rent, then the abatement as set
forth above shall no · longer be in effect and Tenant shall be obligated, during
the period of such uncured default, to pay the monthly installment of Base Rent
that would have been due and owing hereunder but for the · aforesaid abatement
("Rent Default Payments"). Tenant shall not be entitled to a proration of any
Rent Default Payments so paid whether or not Tenant cures the default at any
time prior to the last day ofthe calendar month for which such installments were
paid. Tenant shall further be obligated _to make all required Rent Default
Payments until the subject default is cured. After such default is cured, Tenant
shall then again be entitled to the monthly Base Rent abatement unless and until
another default occurs. In no event shall Tenant be entitled to any extension of
the Abatement Period because of any Rent Default Payment made by Tenant. ARTICLE
VI - UTILITIES Section 6.1. Utilities. Tenant shall pay, directly to the
appropriate supplier (except as otherwise set forth in this Section), all costs
of natural gas, electricity, heat, light, power, sewer service, telephone,
water, refuse disposal and other utilities and services supplied to the
Premises. The utilities for water and exterior lighting are not separately
metered for the Premises and Landlord shall make a reasonable determination
ofTenant's share ofsuch utilities thereofand Tenant shall pay its share, as
Additional Rent hereunder, within fifteen (15) days after receipt of an invoice
from Landlord. The cun-ent utility service providers (eac h such company shall
hereinafter be referred to as a "Current Service Provider") are utility
companies selected by Landlord to provide service for the Premises.
Notwithstanding the foregoing, if permitted by law, Landlord shall have the
right at any time and from time to time during the Term to either contract for
service from a different company or companies providing service ( each such
company shall hereinafter be referred to as an "Alternate Service Provider") or
continue to contract for service from the Current Service Provider, provided
that the rates for services do not increase as the result of any such change.
Tenant shall reasonably cooperate with Landlord, the Current Service Provider
and any Alternate Service Provider at all times and, as reasonably necessary,
shall allow Landlord, Current Service Provider and any Alternate Service
Provider reasonable access to the Premises' electric lines, feeders, risers,
wiring, and any other machinery within the Premises, provided that such access
shall not unreasonably interfere with the operation ofTenant's business in the
Premises. Landlord shall in no way be liable or responsible for any loss,
damage, or expense that Tenant may sustain or incur by reason ofany change,
failure, interference, disruption, defect, unavailability . or unsuitability in
the supply or character ofthe energy furnished to the Premises ( each, a
"Service Failure"), and no such Service Failure shall relieve Tenant from any of
its obligations under the Lease. Notwithstanding anything herein to the
contrary, if the Premises, or any portion of the Premises, is made untenantable
for a period in excess of three (3) consecutive business days as a result of a
Service Failure caused by the negligence or willful misconduct of Landlord or
any Landlord Indemnified Party (as hereinafter defined), then Tenant shall be
entitled to receive an abatement ofRent payable hereunder during the period
commencing on the fourth ( 4th) day ofsuch Service Failure oruntenantability, as
the case may be, and ending on the day such Service Failure bas been fully
remedied such that the Premises, or such affected portion thereof, are no longer
781999_9 10



--------------------------------------------------------------------------------



 
[exhibit101011.jpg]
I I I I,. . k I untenantable. If the entire Premises has not been affected as
described above by the Service Failure, the amount of abatement that Tenant is
entitled to receive shall be prorated based upon the percentage of the Premises
so affected or rendered untenantable, as the case may be. ARTICLE VII - USE
Section 7.1. Use. The Premises shall be used for the Use only, and for no other
purpose. Section 7 .2. Prohibited Uses. Tenant shall not permit the Premises, or
any portion thereof, to be used in such manner which impairs Landlord's right,
title or interest in the Premises or any portion thereof,·or in such manner
which gives rise to a claim or claims ofadverse possession or of a dedication
ofthe Premises, or any portion thereof, for public use. Tenant shall not use
or.occupy· the Premises or permit the Premises to be used or occupied (i)
contrary to any Restriction or any statute, rule, order, ordinance, requirement,
regulation or restrictive covenant applicable thereto, and shall at all times
comply with same, (ii) in any manner which would violate any certific'ate of
occupancy, (iii) in any manner which would render the insurance void or the
insurance risk more hazardous (except to the extent that Tenant agrees to pay
any such increase); provided, it is acknowledged and agreed that Tenant's use
and occupancy ofthe Premises Property for the permitted use hereunder shall not
be deemed to increase the rate of insurance on any or all of the Project for
purposes hereof, (iv) in any manner which would cause structural injury to the
Building, (v) in any manner which would cause the value or usefulness ofthe
Premises or any part thereof to diminish or (vi) in a manner which would
constitute a public or private nuisance or waste. Tenant agrees that it will,
promptly upon discovery of any such use, immediately notify Landlord and take
all necessary steps to compel the discontinuance of such use. ARTICLE VIII -
MAINTENANCE, REPAIR AND REPLACEMENTS OF PREMISES Section 8.1. Tenant's
Obligations. Except as set forth in Section 8.2 below, Tenant assumes full and
sole responsibility for condition, operation, repair, alteration, improvement,
replacement, maintenance and management ofthe Premises. Tenant agrees, at
Tenant's sole cost and expense, to take good care oft4e Premises and keep same
and all parts thereof, together with any and all alterations and additions
thereto, in good order, condition and repair, suffering no waste or injury.
Except as set forth in Section 8.2 below, Tenant shall, at its sole cost and
expense, promptlyperfonn all maintenance and make all necessary repairs and
replacements, ordinary as well as extraordinary, foreseen as well as unforeseen,
in and to any equipment now or hereafter located in the Premises, including,
without limitation., HVAC systems, lighting and electrical systems, plumbing
system, lines and equipment, other mechanical and building systems, dock and
loading areas, truck doors, fire sprinklers and protection systems, water,
sewer, gas, HVAC and electricity connections, pipes, mains, entries, doors,
ceilings, windows, interior walls and interior side of demising walls and all
other fixtures, machinery, apparatus, equipment and appurtenances now or
hereafter belonging to, connected with or used in conjunction with the Premises.
All such repairs and replacements shall be offirst class quality and sufficient
for the proper maintenance and operation ofthe Premises. Tenant shall keep and
maintain the Premises safe, secure and clean,.specifically including, but not
byway of limitation., removal ofwaste and refuse matter. Tenant shall not permit
anything to be done upon the Premises (and shall perform all maintenance and
repairs thereto so as not) to invalidate, in whole or in part, or prevent the
procurement of any insurance policies which may, at any time, be required
781999_9 11



--------------------------------------------------------------------------------



 
[exhibit101012.jpg]
under the provisions ofthis Lease. Tenant shall not obstruct or permit the
obstruction ofany parking area, adjoining street or sidewalk. Tenant shall
obtain and maintain fire extinguishers in the Premises as required by Law.
Landlord agrees to use reasonable efforts to enforce all contractor's or
subcontractor's warranties, if any, which relate to any of the Improvements (as
defined below) and for which Tenant has the obligation to maintain and repair
under Section 8.1 above. Except to the extent any of the following are required
based on the improper construction of the Premises by Landlord, or due to any
violation of applicable Restrictions or any statutes, mles, orders, ordinances,
requirements, regulations or restrictive covenants applicable to the Premises or
the Project existing in the Premises or atthe Project as ofthe Commencement Date
hereof, Tenant at its own cost and expense also shall promptly comply with any
and all governmental requirement to or affecting the Premises or any part
thereof, irrespective of the nature of the work required to be done,
extraordinary as well as ordinary, whether or not the same involve or require
any structural changes or additions in or to the Building. Section 8.2.
Landlord's Obligations. A. Subject to the provisions ofArticles X and XIII
hereof, Landlord shall, at its sole cost and expense, maintain the structural
soundness of the roof, foundation, exterior walls and floor slab. Landlord
shall, at its sole cost and expense, replace the roof and/or roof membrane, if
required. If any work required to be performed by Landlord under this Section
8.2A is necessitated by Tenant's acts or omissions (including, but not limited
to negligence or excessive use, but excluding normal use of the floor slab),
then Landlord shall perform the maintenance, repair or replacement at Tenant's
sole cost and expense and the amounts payable from Tenant to Landlord therefor
shall be deemed Additional Rent and shall be due and payable in full upon
Landlord's demand. B. Landlord shall repair the roof and maintain, repair and
replace aU plumbing, '.!]lechanical and electrical systems located on the
Project outside of the Building and serving more than the Premises installed by
Landlord and all exterior portions ofthe Project, including, but not limited to
the parking areas and other common areas of the Project, including, but not
limited to sidewalks, driveways, alleys and other portions ofthe Land.
Landlord's maintenance obligations shall include, but shall not be limited to,
snow removal and landscaping. All costs incurred by Landlord in connection with
the foregoing maintenance, repairs and replacements shall be deemed Expenses. C.
In the event Landlord, in its reasonable discretion, determines that the HVAC
system . (instead of maintenance and repair which shall be Tenant's obligation
under Section 8.1) or any component ofthe Premises (other than roof and/or roof
membrane) requires replacement and, if such replacement constitutes a capital
expenditure under generally accepted accounting principals and the cost ofsuch
replacement exceeds Twenty-Five Thousand and No/100 Dollars ($25,000.00), then
Landlord shall replace said HVAC system and/or capital item, and the cost
thereof shall be amortized on a straight line basis at 8% over the useful life
(as reasonably determined by Landlord, at a minimum often (10) years and maximum
of twenty (20) years). In such event, Tenant shall pay to Landlord monthly, as
Expenses and Additional Rent, the monthly amortized cost ofperforming the
replacement for each month during the Term (including any 781999_9 12 MfM



--------------------------------------------------------------------------------



 
[exhibit101013.jpg]
Renewal Term) commencing on the date ofreplacement and ending on the Termination
Date (as may be extended by any Renewal Option). ARTICLE IX-INSURANCE Section 9
.1. Coverage Required ofTenant. Tenant shall procure and maintain, or cause to
be maintained, at all times during the Term of this Lease, at Tenant's sole cost
and expense, and until each and every obligation of Tenant contained in the
Lease has been fully performed, the following insurance coverage: A. Worker's
Compensation and Employer's Insurance. Insurance covering all of Tenant's
employees for Worker's Compensation, in statutory amounts, and Employer's
liability coverage of: $500,000.00 for each accident and a disease policy limit
of$500,000.00. B. Commercial General Liability Insurance (Primary). Commercial
General Liability covering Tenant against any claims arising out of liability
for bodily injury and death and personal injury and advertising injury and
property damage occurring in and about the Premises, and /or the Building and
otherwise resulting from any acts and operations of Tenant, its agents and
employees, with combined single limit of $1,000,000.00 per occurrence and
$2,000,000.00 annual general aggregate. Products/completed operation,
independent contractors, special form property damage and coverage for insured
contracts are to be included. C. Automobile Liability Insurance. When any motor
vehicles are used in connection with this Lease, Tenant shall provide Automobile
Liability Insurance to include owned, non­ owned. or hired automobiles and
automobile contractual liability with limits of not less than $1,000,000.00 per
accident for bodily injury and $1,000,000.00 per accident for property damage
and such other coverage as required. by Wisconsin law. D. Umbrella Liability.
Umbrella Liability Insurance to be excess over the Commercial General Liability,
Automobile Liability and Employer's Liability Insurance. The Umbrella Liability
policy shall be written on an "occurrence" form with a limit ofliability
of$5,000,000.00 and a Self-Insured Retention no greater than $10,000.00. E.
Contents. Insurance for direct physical damage from special causes of loss in an
amount sufficient at all times to pay the greater of( a) the full replacement
cost of the equipment used by Tenant at the Premises and (b) the full insurable
value of Tenant's Property. F. Other Coverage. Such other policy or policies as
are deemed reasonably necessary by Landlord and customarily required to be
carried by other tenants of Landlord. Section 9.2. Tenant's Policies. All
insurance policies shall (i) be written with insurance companies authorized to
do business in the State of Wisconsin, reasonably acceptable to Landlord, with a
minimum A.M. Best rating ofA-VII; (ii) name Landlord and Landlord's mortgagee,
ifany, as additional insured and loss payee as their respective interests may
appear and shall contain an Additional Insured Endorsement CG2011 11 85 or its
equivalent; (iii) state that the insurance is 781999_9 13



--------------------------------------------------------------------------------



 
[exhibit101014.jpg]
primary and that the insurer shall not be required to seek contribution from any
other insurance available to additional insureds; (iv) provide that said
policies may not be terminated or modified without thirty (30) days advance
written notice to Landlord and its mortgagee, ifany; (v) provide that Landlord
and its mortgagee, if any, shall receive written notice of non-payment of all
insurance premiums due and have the right to cure such non payment within ten
(10) days after the receipt of said written notice; (vi) provide defense expense
in addition to the limit of liability stated in the policy and (vii) contain a
waiver ofsubrogation endorsement. Tenant shall furnish to Landlord, prior to the
Commencement Date, such insurance required to be carried by Tenant, and
thereafter as soon as reasonably practicable prior to the expiration of each
such policy, certificates ofinsurance for any required insurance. If Tenant
fails to submit such policies or certificates to Landlord within the specified
time, or otherwise fails to obtain and maintain insurance coverages in
accordance with this Article IX, then Landlord, at Landlord's sole option may,
but shall not be obligated to, procure such insurance on behalf of, and at the
expense of, the Tenant, and if Landlord exercises such right and expends any
funds to obtain such insurance, Tenant shall reimburse Landlord for such amounts
upon demand, and such amounts shall constitute Additional Rent. Such a failure
by Tenant to procure and deliver insurance as required by this Article IX shall
constitute a default hereunder, and such default shall not be cured by
Landlord's election to procure insurance on Tenant's behalf. Section 9.3.
Deductibles. Landlord and Tenant further agree any and all deductibles on
insured policies required to be provided by Tenant shall be borne by Tenant.
Section 9.4. Subrogation. Landlord and Tenant agree to have all fire and
casualty ·insurance which is· required to be carried by either of them hereunder
endorsed to provide that the insurer waives all rights of subrogation which such
insurer might have against the other party and Landlord's mortgagee, ifany. By
this clause, the parties intend and hereby agree, that the risk ofloss or damage
to property shall be borne by the parties' insurance carriers. It is hereby
agreed that Landlord and Tenant shall look solely to, and seek recovery from,
only their respective insurance carriers in the event a loss is sustained for
which Property Insurance is carried or is required to be carried under this
Lease. IfLandlord or Tenant elects to self-insure any ofthe insurance required
of · Landlord or Tenant hereunder, the party electing to self insure shall be
considered an insurance carrier for purposes ofthis paragraph. Without limiting
any release or waiver of liability or recovery contained in any other Section of
this Lease but rather in confirmation and furtherance thereof, Landlord waives
all claims for recovery from Tenant, and Tenant waives all claims for recovery
from Landlord, and their respective agents, partners and employees, for any loss
or damage to any of its property insured under the insurance policies required
hereunder regardless of the cause, including, without limitation, if caused by
the negligence of Landlord, Tenant or their respective agents, partners or
employees. Section 9.5. Selflnsurance. Notwithstanding anything to the contrary
contained in this Lease, the Tenant originally named herein may elect to
self-insure any of the insurance required to be carried by it pursuant to this
Lease on the following terms and conditions: A. "Self-insure" shall mean that
Tenant is itself acting as though it were the insurance company providing the
insurance required under the provisions of this Lease and Tenant shall pay any
amounts due in lieu ofinsurance proceeds because ofself -insurance which amount
shall be treated as insurance proceeds for all purposes under this Lease.
781999_9 14



--------------------------------------------------------------------------------



 
[exhibit101015.jpg]
B. All amounts which Tenant pays or is required to pay and all losses or damages
resulting from risks for which Tenant has elected to self-insure shall be
subject to the waiver of subrogation provisions of Section 9.4 hereof and shall
not limit Tenant's indemnification obligations set forth under this Lease. C.
Prior to electing to self-insure, Tenant shall give Landlord thirty (30) days'
written notice of Tenant's intention to do so, which notice shall disclose self
insured retention and deductibles. D. Tenant's right to self-insure and to
continue to self-insure is conditioned upon and subject to: ( 1) Tenant having a
net worth as determined in accordance with generally accepted accounting
principles of at least Two Hundred Fifty Million and No/100 Dollars
($250,000,000.00) ("Minimum Net Worth"); (2) Tenant having a long-term senior
unsecured debt rating of"BBB-" or better from Standard & Poor's Rating Services,
a division of The McGraw-Hill Companies, Inc. or any successor thereto and
"Baa3" or better from Moody's Investor . Services, Inc. or any successor thereto
("Minimum Credit Rating"); (3) Tenant having maintained gross reserves which are
actuarially derived in accordance with accepted standards of the insurance
industry and accrued or otherwise funded ("Loss Reserves"); (4) Upon delivery of
written notice of Tenant's intention to self~insure, and annually thereafter,
Tenant shall provide to Landlord its most recent audited financial statements;
and (5) As of any date during the Term that Tenant does not maintain the Minimum
Net Worth, Minimum Credit Rating and Loss Reserves, Tenant shall no longer have
the right to self-insure any portion ofthe insurance coverages required of
Tenant hereunder, and Tenant shall immediately thereafter procure such insurance
without any self-insured retention or deductible amount. E. In the event that
Tenant elects to self-insure and an event or claim occurs for which a defense
and/or coverage would have been available from the insurance company, Tenant
shall: (1) Undertake the defense of any such claim, including a defense of
Landlord, at Tenant's sole cost and expense; and (2) Use its own funds to pay
any claim or replace any property or otherwise provide the funding which would
have been available from the insurance proceeds but for such election by Tenant
to self-insure. F. In the event that Tenant elects to self-insure, Tenant shall
provide Landlord and Landlord's mortgagee, if any, with certificates of
insurance or other evidence specifying the 781999_9 15



--------------------------------------------------------------------------------



 
[exhibit101016.jpg]
extent of self-insurance coverage hereunder and containing a waiver of
subrogation provision reasonably satisfactory to Landlord. Any insurance
coverage provided by Tenant shall be for the benefit of Tenant, Landlord and
Landlord's mortgagee, if any, as their respective interests may appear, and
shall name Lender's mortgagee under a standard mortgage provision, if
applicable. G. Any self-insurance maintained byTenant shall be deemed to contain
all of the terms and conditions applicable to such insurance as required by this
Lease; consequently, Landlord shall be treated for all purposes as ifTenant had
actually purchased such insurance from a third party insurer consistent with the
terms of this Lease. H. IfTenant elects to self-insure, then with respect to any
claims which may result from incidents occurring during the term, the
self-insurance obligation shall survive the expiration or earlier termination of
this Lease to the same extent as the insurance required pursuant to this Lease
would survive. Section 9.6. Coverage Required of Landlord. Landlord shall
maintain comprehensive all-risk insurance for the full replacement cost of the
Building, commercial general liability insurance, ·and such other insurance as
deemed reasonably necessary by Landlord ("Landlord's Insurance"). Upon the
Commencement Date and annually thereafter, if so requested by Tenant, Landlord
shall provide Tenant a certificate evidencing that all required insurance is
being maintained by Landlord. The cost ofLandlord's Insurance and all
deductibles paid under this Section 9.6 shall be a part of Expenses. In the
event that Tenant exercises its Expansion Option (as herein defined), then at
any time after the Expansion Premises Rent Commencement Date (as herein
defined), Tenant --- ---=maycleliveraproposatfiom ilsinsurance
camefseffingfonnilie prenuum iris wi.lliiig to-clii.irge to issue the Landlord's
Insurance ("Quote"). In the event that said Quote is for Landlord's Insurance
and from an insurance company comparable to Landlord's insurance company in
terms ofA.M . Best R,ating and the premium is less than the premium being paid
by Landlord, then Landlord may only include as part of Expenses, the amount o.f
the premium under the Quote for the remainder of the . then current calendar
year. ARTICLE X - DAMAGE OR DESTRUCTION Section 10.1. Damage: Lease to
Terminate. In the event that the Building or any portion thereof is damaged by
fire or other casualty so as to render all or a substantial portion ofthe
Building untenantable, Landlord, within sixty (60) days after the date of such
fire or other casualty, shall reasonably estimate the length of time that will
be required to substantially complete the repair and restoration of such damage
and shall advise Tenant by notice (a "Restoration Notice") of such estimate.
Ifit is so estimated that the amount oftime required to substantially complete
such repair or restoration ,vill exceed twelve (12) months from the date such
damage occurred, then Landlord and Tenant each shall have the right to terminate
this Lease as of the date of such damage upon written notice given to the other
within thirty (30) days after Landlord gives Tenant the Restoration Notice. In
the event this Lease is terminated, rent shall abate as of the date after the
fire or other casualty that Tenant no longer occupies the Premises. Section
10.2. Damage: Lease to Continue. In the event the Premises are damaged by fire
or other casualty and the Lease is not terminated in accordance with Section
10.1, then Landlord 781999_9 16



--------------------------------------------------------------------------------



 
[exhibit101017.jpg]
1· I. ( . i shall proceed with reasonable diligence to repair and restore the
Premises. All such work shall be \ done by Landlord in a good and workmanlike
manner in accordance with all applicable laws. In such event, Rent shall abate
in proportion to the non usability of the Premises during the period while
repairs are in progress. If the Premises are not repaired or restored within
ninety (90) days after the date estimated by Landlord in the Restoration Notice,
subject to force majeure and any delays caused by Tenant, Tenant may terminate
this Lease effective as of the date of such fire or other casualty by written
notice to Landlord given not later than thirty (30) days after Landlord's
failure to restore the Premises by the date set forth abov_e. Notwithstanding
the foregoing, if the Premises are not repaired or restored within one hundred
twenty (120) days after the date estimated by Landlord in the Restoration
Notice, subject only to any delays caused byTenant but not subject to force
majeure, Tenant may terminate this Lease in accordance with the foregoing.
ARTICLE XI - LIENS Section 11.1. Lien Claims. Tenant shall not do any act which
shall in anyway encumber the title of Landlord in and to the Premises or the
Building, nor shall any interest or estate of Landlord in the Premises or the
Building be in any way subject to any claim by way of lien or encumbrance,
whether by operation oflaw or by virtue ofany express or implied contract by
Tenant, and any claim to or lien upop. the Premises or the Building arising from
any act or omission of Tenant shall accrue only against the leasehold estate
ofTenant and shall in all respects be subject and subordinate to the paramount
title and rights of Landlord in and to the Premises or the Building. Tenant will
not pennit the Premises or the Building to become subject to any mechanics',
laborers' or materialmen's lien on account of labor or material furnished to
Tenant or claimed to have been furnished to Tenant in connection with work of
any character performed or claimed to have been performed on the Premises by or
at the direction or sufferance of Tenant. ARTICLE XII - TENANT ALTERATIONS
Section 12.1. Alterations. Tenant shall not make any alterations, additions or
improvements to the Premises or any portion thereof, including but not limited
to areas above, below and surrounding the Premises (collectively, "Alterations")
without in each instance, the prior written consent of Landlord, which consent
will not be unreasonably withheld or delayed; provided, however, upon notice to,
but without the consent of Landlord, Tenant shall have the right to make
Alterations in the event that the Alterations (i) are non structural, (ii) do
not require openings in the roof, floor or exterior walls, (iii) do not affect
the floor slab, parking areas, landscaped areas or other common features ofthe
Project, (iv) do not affect any Building system, (v) do not compromise, limit,
interfere with, invalidate, violate, weaken or otherwise affect any Engineered
Barrier (as defined below) or Institutional Control (as defined below) in effect
with respect to the Project, (vi) do not violate, invalidate, cause
non-compliance with or otherwise affect the terms of any NFR Letter (defined in
Section 30.1) which may be applicable to the Project and (vii) do not cost in
excess of $50,000.00 in the aggregate in any twelve (12) month period. For
purposes ofthis Lease, (i) the term "Engineered Barrier" means a physical
measure for the purpose of preventing or minimizing exposure to Hazardous
Materials including, but not limited to fencing, capping, horizontal or vertical
barriers, hydraulic controls and alternative water supplies; and (ii) the term
"Institutional Control" means a legal or administrative tool or action taken to
reduce the potential for exposure to Hazardous Materials including but not
limited to use restrictions, environmental monitoring requirements and 781999__9
17 Mf'M



--------------------------------------------------------------------------------



 
[exhibit101018.jpg]
site access and security measures. Notwithstanding the foregoing, alterations,
additions or improvements that affect any Engineered Barrier or Institutional
Control may only be made with the consent ofLandlord, which consent may be
granted or denied at the sole and absolute discretion of Landlord. Section 12.2.
Alteration Standards and Procedure. Any Alteration by Tenant hereunder shall be
done in a good and workmanlike manner in compliance with any applicable
governmental laws, statutes, ordinances and regulations. Before commencing any
Alterations requiring Landlord's consent: ( a) plans and specifications
therefor, prepared by a licensed architect, shall be submitted to and approved
by Landlord (such approval shall not be umeasonably withheld, conditioned or
delayed); (b) Tenant shall furnish to Landlord an estimate of the cost ofthe
proposed work, certified by the architect who prepared such plans and
specifications; (c) all contracts for any proposed work shall be submitted to
and approved by Landlord; (d) Tenant shall have furnished Landlord with a
satisfactory certificate or certificates from an insurance company reasonably
acceptable to Landlord reflecting insurance coverage reasonably acceptable to
Landlord; and (e) in the event that the cost of the Alterations exceeds Five
Hundred Thousand and No/100 Dollars ($500,000.00), Tenant shall either furnish
to Landlord a bond in fonn and substance satisfactory to Landlord, or such other
. security reasonably satisfactory to Landlord to insure payment for the
completion of all work free and clear ofliens. Upon completion of any Alteration
by Tenant hereW1.der, Tenant shall furnish Landlord with a copy of the "as
built" plans covering such construction. Section 12.3. Ownership of Alterations.
At Landlord's option, at the termination of this . Lease, (i) all Alterations
shall become the property of Landlord and shall remain upon and be surrendered
with the Premises as a part thereof at the tennination ofthis Lease; or (ii) any
or all of the Alterations must be removed by Tenant and the Premises must be
restored to substantially its condition as existing prior to the installation
ofsuch Alteration. ·Prior to performing any Alteration, upon the written request
ofTenant, Landlord shall advise Tenant whether 12.3(i) or 12.3(ii) applies with
respect to the Alteration to be performed. Section 12.4. Signs. Tenant shall not
place any signs on any part of the Building or Land without the prior written
consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed. ARTICLE XIIl - CONDEMNATION Section 13.1. Taking: Lease
to Terminate. If a portion of the Project shall be lawfully · taken or condemned
for any public or quasi public use or purpose, or conveyed under threat ofsuch
condemnation and as a result thereof the Premises cannot be used for: the same
purpose as before such taking, sale or condemnation, the Tenant's right to
possession under this Lease shall end upon the date ofthe taldng, sale or
condemnation by the condemning authority. Tenant hereby assigns to Landlord,
Tenant's interest in such award, ifany; provided, however, any compensation
specifically and independently awarded to Tenant for loss ofbusiness or good
will, relocation expenses, or for its personal property shall be the property of
Tenant. If any part of the Project shall be so taken or condemned, or if the
grade of any street or alley adjacent to the Project is changed by any competent
authority and such taldng or change of grade makes it necessary or desirable to
demolish, ·substantially remodel, or restore the Building, Landlord and Tenant
each shall also have the right to 781999_9 18 MPM



--------------------------------------------------------------------------------



 
[exhibit101019.jpg]
. terminate this Lease upon written notice to the other given not less than
sixty (60) days prior to the · date of termination designated in such notice. (
I.,· Section 13.2. Taking: Lease to Continue. If a portion of the Premises shall
be lawfully i I taken or condemned for any public or quasi public use or pUipose
or conveyed under threat ofsuch i condemnation and Landlord or Tenant does not
terminate the Lease as permitted by Section 13.1 or !.. as a result of such
taking, sale or condemnation, the Premises can be used for the same purpose as
before such talcing, sale or condemnation, this Lease shall not terminate. In
such event, Landlord., at its sole cost and expense up to the amount of any
award, shall, to the extent practical, promptly (subject to extension due to
delay because ofmatters beyond the control ofLandlord and Landlord's receipt of
condemnation proceeds) repair and restore the Premises. Any award paid as a
consequence of such taking, sale or condemnation, shall be paid to Landlord and
any sums not disbursed by Landlord in connection with the repair or restoration
ofthe Premises shall be retained by Landlord; provided, however, any
compensation specifically and independently awarded to Tenant for loss
ofbusiness or goodwill, relocation expenses or for its personal property shall
be the property of Tenant. In the event of a talcing of any portion of land only
that does not materially adversely affect Tenant's operations in the Premises,
this Lease shall not terminate and Landlord ·shall not be obligated to repair or
restore the Premises. Rent shall abate based upon the portion of the Premises
subject to condemnation. ARTICLE XIV - ASSIGNMENT SUBLETTING BY TENANT Section
14.1. No Assignment, Subletting or Other Transfer. Except as otherwise set forth
in Section 14.5 below, Tenant shall not assign this Lease or any interest
hereunder, nor shall Tenant sublet or permit the use or occupancy of the
Premises or any part thereof by anyone other than Tenant, without the express
prior written consent of Landlord., which consent shall not be unreasonably
withheld, conditioned, or delayed. Consent by Landlord pursuant to this Article
shall not be deemed, construed or held to be consent to any additional
assignment or subletting, but each successive act shall require similar consent
of Landlord. Landlord shall be reimbursed by Tenant for any reasonable costs or
expenses incurred pursuant to any request by Tenant for consent to any such
assignment or subletting. In connection with any request for a sublease, Tenant
shall provide Landlord with a- copy of the proposed sublease agreement and
financial information from the proposed subtenant reasonably acceptable to
Landlord. · Section 14.2. Operation of Law. Tenant shall not allow or permit any
transfer of this Lease, or any interest hereunder, by operation oflaw, or
convey, mortgage, pledge or encumber this Lease or any interest hereunder.
Section 14.3. Excess Rental. If Tenant shall, with Landlord's prior written
consent as herein required, sublet the Premises, fifty percent (50%) of the
rental in excess ofthe Base Rent and any Additional Rent herein provided, after
deducting therefrom any and all reasonable and actual costs and expenses
incurred by Tenant in connection with such sublease, shall be paid by Tenant to
Landlord promptly when due under any sublease as Additional Rent due hereunder.
Section 14.4. Merger or Consolidation. Subject to Section 14.5 below, if neither
Guarantor nor Tenant is a stock noted company or a corporation whose stock is
publicly traded, any 781999_9 19



--------------------------------------------------------------------------------



 
[exhibit101020.jpg]
i ,!. I . transaction or series of transactions (including, without limitation,
any dissolution, merger, consolidation or other reorganization ofTenant, or any
issuance, sale, gift, transfer or redemption of any capital stock of Tenant,
whether voluntary, involuntary or by operation of law, or any combination of any
ofthe foregoing transactions) resulting in the transfer ofcontrol ofTenant,
shall be deemed to be a voluntary assignment of this Lease by Tenant subject to
the provisions of this Article XIV. If Tenant is a partnership or limited
liability company, and Guarantor is not a stock noted company or a corporation
whose stock is publicly traded, any transaction or series of transactions
(including without limitation any withdrawal or admittance of a partner or
member or a change in any partner's or member's interest in Tenant, whether
voluntary, involuntary or by operation oflaw, or any combination ofany of the
foregoing transactions) resulting in the transfer of control of Tenant, shall be
deemed to be a voluntary assignment of this Lease by Tenant subject to the
provisions of this assignment of this Lease by Tenant subject to the provisions
of this Article XIV. As used in this Section 14.4, the term "control" means
possession ofthe power to vote not less than a majority interest ofany class
ofvoting securities and partnership or limited liability company interests or to
direct or cause the direction ( directly or indirectly) ofthe management or
policies ofa corporation, or partnership or limited liability company through
the ownership of voting securities, partnership interests or limited liability
company interests, respectively. Section 14.5. Permitted Transfers. Landlord's
consent shall not be required for an assignment or sublet to a Tenant Successor
( as hereinafter defined) or Tenant Affiliate (as hereinafter defined), provided
that: (i) prior written notice of such subletting or assignment is delivered to
Landlord at least ten (10) days before the effective date ofsuch subletting or
assignment; (ii) there is no continuing Event ofDefault by Tenant under this
Lease; (iii) if an assignment such assignee shall execute and deliver to
Landlord an instrument in writing, acceptable to Landlord in its reasonable
discretion, fully assuming all ofthe obligations and liabilities imposed upon
Tenant hereunder; and (iv) Guarantor consents to the assignment or sublease and
acknowledges that its guaranty of this Lease remains in full force and effect
(subject to the terms ofthe guaranty). As used herein, the term "Tenant
Successor" shall mean any entity (i) which results from a merger or
consolidation with the original Tenant under this Lease or (ii) which acquires
all or substantially all of the stock, membership interests or assets of the
original Tenant under this lease for a legitimate business purpose; and the term
"Tenant Affiliate" shall mean any entity which is controlled by, controls, or is
under common control with (A) the original Tenant named in this lease, or (B) a
Tenant Successor. For purposes of the foregoing, the term "control" means the
power to direct the management and policies of the subject entity, either
directly or indirectly, whether through the ownership ofvoting securities or
other beneficial interests or otherwise. Section 14.6. No Release of Liability.
Subject to the terms of the guaranty executed by Guarantor, no assignment or
subletting shall relieve Guarantor or Tenant ofits obligations hereunder, and
Guarantor and Tenant shall continue to be liable as a guarantor or principal,
respectively, to the same extent as though no assignment or sublease had been
made. ARTICLE XV - ANNUAL STATEMENTS Section 15.1. Financial Statements. So long
as Guarantor is a publicly held or stock noted company with its most recent
annual reports or annual audited financial statements available online, Tenant
shall have no obligation to deliver any of the Financial Information to Landlord
otherwise 781999_9 20



--------------------------------------------------------------------------------



 
[exhibit101021.jpg]
required in this Section, except upon the written request of Landlord in
connection with a sale or financing ofthe Project and then only to the extent
such information is available to the public. In the event that Guarantor is no
longer a publicly held or stock noted company, then Tenant agrees to timely
provide financial information as reasonably requested by Landlord in writing
from time to time (but in no event more than once per year or more than once in
the event ofa sale or financing of the Project), including, but not limited to,
annual financial statements audited by independent certified public accountants
and any other financial information reasonably requested by Landlord
(collectively, "Financial Information"). Tenant agrees that Landlord may deliver
the Financial Information to any lender, prospective lender or prospective
purchaser of the Premises. Tenant hereby further agrees that the Financial
Information submitted by it to Landlord, and by Guarantor, whenever furnished to
Landlord and whether or not requested by Landlord, are material inducements to
the execution by Landlord of this Lease. Tenant represents and warrants that
such Financial Information is, and all Financial Information, whenever furnished
to Landlord and whether or not requested by Landlord, shall be true, correct and
complete in all material respects and shall fairly present the financial
condition ofTenant (and Guarantor) for the respective periods covered thereby,
and that since the date thereof there has been no material adverse change in
such financial condition or operations ofthe applicable party. ARTICLE XVI~
COSTS AND EXPENSES OF LITIGATION Section 16.1. Costs and Expenses of Litigation.
Landlord and Tenant each agree to pay, and to indemnify and defend the other
(the "Indemnified Party") against, all costs and expenses (including reasonable
attorneys' fees) incurred by or imposed upon the lndemnified Party by or in
connection with any litigation to which it becomes or is made a party without
fault on its part, whether commenced by or against the other party, or any other
person or entity or that may be incurred by the Indemnified Party in enforcing
any of the covenants and agreements of this Lease with or without the
institution ofany action or proceeding relating to the Premises or this Lease,
or in obtaining possession of the Premises after an Event of Default hereunder
or upon expiration or earlier termination of this Lease. The foregoing
notwithstanding, should Tenant or Landlord bring an action against the other to
enforce the terms of this Lease, the prevailing party in such action shall be
considered the Indemnified Party. The provisions ofthis Section 16.1 shall
survive the expiration or earlier termination of this Lease. ARTICLE XVII~
ESTOPPEL CERTIFICATES Section 17.1. Estoppel Certificate. Tenant agrees that on
the Commencement Date and at any time and from time to time thereafter, upon not
less than ten ( 10) business days' prior written request by Landlord, Tenant
will ·execute, acknowledge and deliver to Landlord, Landlord's mortgagee,
purchaser, or any other third party designated by Landlord, to the extent
factually accurate, a statement in writing in substantially the form of Exhibit
"C" attached hereto. Tenant further agrees to certify to any prospective
purchaser or mortgagee any other reasonable information specifically requested
by such prospective purchaser or mortgagee, provided that Tenant shall not be
required to disclose any financial information other than to the extent provided
in Section 15.1. Tenant agrees at any time and from time to time, upon not less
than ten (10) business days' prior written request by Landlord, to cause
Guarantor to execute, acknowledge and deliver to 781999_9 21



--------------------------------------------------------------------------------



 
[exhibit101022.jpg]
Landlord, Landlord's moligagee, purchaser, or any other third party designated
by Landlord, to the extent factually accurate, a statement in writing in
substantially the form of Exhibit "C" attached hereto modified to refer to the
guaranty of this Lease executed by Guarantor. Tenant further agrees to cause
Guarantor to certify to any prospective purchaser or mortgagee any other
reasonable infonnation specifically requested by such prospective purchaser or
mortgagee, provided that r .Guarantor shall not be required to disclose any
financial information other than to the extent !- provided in Section 15.1. }'
Landlord agrees that on the Commencement Date and at any time and from time to
time thereafter, upon not less than ten (10) business days' prior written
request by Tenant, Landlord will execute, acknowledge and deliver to Tenant,
Tenant's lenders, any assignee hereunder, or any other third party designated by
Tenant, to the extent factually accurate, a statement in writing in
substantially the form ofExhibit "C" attached hereto (with appropriate
modifications to account for such statement coming from Landlord). Landlord
shall consent to, and shall reasonably cooperate with Tenant in connection with,
reasonable and customary financing arrangements entered into by Tenant which
result in Tenant's granting of liens against any of the trade fixtures,
equipment, installations, personal property, or other items located installed or
placed by Tenant in the Premises, including, without limitation, the execution
of commercially reasonable landlord lien subordination and estoppel documents.
ARTICLE XVIII - INSPECTION OF PREMISES Section 18.1. Inspections. Tenant agrees
to permit Landlord and any authorized representatives of Landlord, to enter the
Premises at all reasonable times on reasonable advance notice for the purpose of
inspecting the Premises. Any such entry shall be in the company of an authorized
representative of Tenant and shall not Wlfeasonably interfere with Tenant's use
or occupancy of, or the operation ofTenant's business in, the Premises. Landlord
shall not be required ' to delay entry and inspection duy to the unavailability
ofTenant from time to time. Notwithstanding the foregoing, in the case of an
Emergency Situation (as defined in Section 22.1) or upon the occurrence of an
Event ofDefault (as defined in Section 20.1), no prior notice shall be required.
Any such inspections shall be solely for Landlord's purposes and may not be
relied upon byTenant or any other person. Section 18.2. Signs. Tenant agrees to
permit Landlord and any authorized representative of Landlord to enter the
Premises at all reasonable times during business hours on reasonable advance
notice to exhibit the same for the purpose of sale, mortgage or lease, and
during the final nine (9) month period of the Term hereof, Landlord may display
on the Premises customary "For Sale" or "For Rent" signs. · ARTICLE XIX-FIXTURES
Section 19.1. Building Fixtures. The Building and all other improvements located
on the Land, including, but not limited to, all structural components of the
Building and all plumbing, heating, lighting, electrical and air conditioning
fixtures and equipment and other articles ofpersonal property used in the
operation ofthe Premises, whether or not attached or affixed to the Premises,
together with all Alterations and Tenant's Property which by the tenns of this
Lease become the 781999_9 22



--------------------------------------------------------------------------------



 
[exhibit101023.jpg]
property ofLandlord ( collectively, "Building Fixtures"), shall be and remain a
part of the Premises and shall constitute the property of Landlord. Section
19.2. Tenant's Property. Except as otherwise expressly provided by the terms of
this Lease, all ofTenant's trade fixtures and other personal property, fixtures,
apparatus, machinery and equipment now or hereafter located upon the Premises,
other than Building Fixtures, shall be and remain the personal property
ofTenant, and the same are herein referred to as "Tenant's Property." ARTICLE XX
-DEFAULT Section 20.1. Tenant's Default. Tenant agrees that the occurrence of
any one or more of the following events shall be considered an "Event of
Default" as said term is used herein: A. Entry of an order, judgment or decree
shall be entered by any court adjudicating Tenant a bankrupt or insolvent, or
approving a petition seeking reorganization of Tenant or appointing a receiver,
trustee or liquidator ofTenant, or of all or a substantial part ofits assets, if
such order, judgment or decree shall continue unstayed and in effect for any
period of sixty (60) days; or B. Tenant shall file an answer admitting the
material allegations of a petition filed against Tenant in any bankruptcy,
reorganization or insolvency proceeding or under any laws relating to the relief
of debtors, readjustment or indebtedness, reorganization, arrangements,
composition or extension; or C. Tenant shall make any assignment for the benefit
of creditors or shall apply for or consent to the appointment of a receiver,
trustee or liquidator of Tenant, or any of the assets of Tenant; or D. Tenant
shall file a voluntary petition in bankruptcy, or shall admit in writing its
inability to pay its debts as they come due, or shall file a petition or an
answer seeking reorganization or arrangement with creditors or take advantage of
any insolvency law; or E. A decree or order appointing a receiver of the
property ofTenant shall be made and such decree or order shall not have been
vacated within sixty days from the date of entry or granting thereof; or F.
Tenant shall default in making any payment ofRent or other payment required to
be made by Tenant hereunder when due and such failure continues for ten (10)
days after Tenant's receipt of written notice from Landlord of such failure;
provided, however, in the event that Landlord gives Tenant written notice under
this Section 20. lF on two (2) occasions during any twelve (12) month period
during the Term, no further written notice shall be required under this Section
20. lF and it shall be an Event ofDefault ifTenant shall default in making any
payment of Rent or other payment required to be made by Tenant hereunder when
due and such failure continues for ten (10) days. 781999_9 23



--------------------------------------------------------------------------------



 
[exhibit101024.jpg]
G. Tenant shall fail to carry all required insurance under this Lease and such
failure continues for ten (10) days after Tenant's receipt of written notice
from Landlord of such failure; or H. Tenant, or any Guarantor, has made any
material misrepresentation or failed to disclose a material fact in connection
with any Financial Information submitted or furnished to Landlord by Tenant or
any Guarantor; L Without Landlord's prior written consent and subject to Section
14. 5 hereof, Tenant shall enter into any transaction ofmerger or consolidation
in which it is not the surviving entity or sell, transfer or dispose of all or
substantially all of its assets; or J. IfTenant shall default in the performance
of any covenant, promise or agreement on the part ofTenant contained in this
Lease not otherwise specified in this Section 20.1 and such default shall
continue for thirty (3 0) days afternotice thereof in writing by Landlord to
Tenant, or ifsuch default or condition which gives rise thereto cannot with due
diligence and good faith be .cured within such thirty (30) day period, ifTenant
shall not in good faith and within the period of thirty (30) days commence the
curing of such default and pursue the curing of such default continuously and
diligently and in good faith to the end that such default shall be cured within
such minimum period in excess of thirty days as may be reasonably necessary to
cure such · default through pursuing such cure promptly, diligently,
continuously and in good faith; provided, however, that such additional period
beyond thirty days shall not apply to a default that creates a clear and present
danger to persons or property or materially adversely affects the Premises, or
ifthe failure or default by Tenant is one for which Landlord ( or any officer or
other agent or beneficial or other owner thereof) may be subject to fine or
imprisonment. Section 20.2. Landlord's Default. Landlord shall be in default
hereunder if it shall fail to perform any covenant, promise or agreement on its
part contained in this Lease, and such failure shall continue for thirty (30)
days after notice thereof in writing by Tenant to Landlord, provided Landlord
shall not be in default hereunder ifsuch failure cannot with due diligence and
good faith be cured within such thirty (30) day period, provided Landlord in
good faith and within the thirty (30) day period commences the curing of such
failure and thereafter pursues the curing of such failure continuously and
diligently and in good faith to completion so that such failure shall be cured
within such minimum period in excess of thirty (30) days as may be reasonably
necessary to cure such failure for pursuing the same promptly, diligently,
continuously and in good faith; provj.ded, however, that such additional period
beyond thirty (30) days shall not apply to a default that creates a clear and
present danger to persons or property or materially adversely affects the
Premises or ifthe failure is one for which Tenant or any officer or other agent
or beneficial or other owner thereof may be subject to fine or imprisonment. In
the event ofa Landlord default not cured within the applicable cure period (i)
Tenant may exercise the remedies set forth in Section 21.10 hereof and (ii)
Tenant shall have the obligation to use all commercially reasonable efforts to
mitigate its damages to the extent required by law. . 781999_9 24 . . (vlfM



--------------------------------------------------------------------------------



 
[exhibit101025.jpg]
ARTICLE XXI - REMEDIES Section 21.1. Landlord's Remedies. Upon the occurrence
ofany Event of Default and at any time thereafter, Landlord may, at its
election, exercise any one. or more of the following I :' described remedies, in
addition to all other rights and remedies provided at law, in equity or !
elsewhere herein: ! i A. Landlord may tenninate this Lease by giving to Tenant
written notice of Landlord's t·· election to do so, in which event the Tenn and
all right, title and interest of Tenant hereunder shall end on the date stated
in such notice; B. Landlord may terminate the right of Tenant to possession of
the Premises without terminating this Lease, by giving written notice to Tenant
that Tenant's right of possession shall end on the date stated in such notice,
whereupon the right of Tenant to possession of the Premises or any part thereof
shall cease on the date stated in such notice; C. Landlord may enforce the
provisions of this Lease and may enforce and protect the rights of Landlord by a
suit or suits in equity or at law for the performance of any covenant or
agreement herein, and for the enforcement of any other appropriate legal or
equitable remedy, including without limitation (i) injunctive relief: (ii)
recovery ofall moneys due or to become due from Tenant under any of the
provisions of this Lease, and (iii) any other damages incurred by Landlord by
reason of Tenant's default under this Lease; and D. Landlord may reenter and
take possession ofthe Premises or any part of the Premises, repossess the same,
expel Tenant and those claiming through or under Tenant, and remove the effects
of both or either, using such force for such purposes as may be necessary,
without being liable for prosecution, without being deemed guilty of any manner
of trespass, and without preju~ce to any remedies for arrears of Rent or other
amounts payable under this Lease or as a result of any other breach of this
Lease. Section 21.2. Reentry to Premises. Should Landlord elect to reenter as
provided herein with or without terminating this Lease, or should Landlord take
possession pursuant to legal proceedings or pursuant to any notice provided by
law, Landlord may, from time to time, without terminating this Lease, rent the
Premises or any part of the Premises, for such tenn or terms (which may be
greater or less than the period which would otherwise have constituted the
balance of the Tenn) and on such conditions and upon such other terms ( which
may include concessions of free rent and alteration and repair of the Premises)
as Landlord, in its discretion, may determine, and Landlord may collect and
receive the Rent due in connection therewith. Landlord shall not be required to
accept any tenant offered by Tenant or any third party or observe any
instruction given by Tenant relative to such reletting. Landlord shall however
use commercially reasonable efforts to relet the Premises, to the extent
required by Law. Landlord will in no way be responsible or liable for any
failure to relet the Premises, or any part ofthe Premises, or for any failure to
collect any rent due upon such reletting. No such reentry or taking possession
by Landlord will be construed as an election on Landlord's part to terminate
this Lease unless a written notice ofsuch intention is given to Tenant. No
written notice from Landlord under th.is Article XXI or under a forcible or
unlawful entry and detainer statute or similar law will constitute an election
by Landlord to terminate this 781999_9 25



--------------------------------------------------------------------------------



 
[exhibit101026.jpg]
Lease unless such notice specifically so states. Landlord reserves the right
following any such reentry or reletting to exercise its right to terminate this
Lease by giving Tenant such written notice, in which event this Lease will
terminate as specified in such notice. Section 21.3. Damages Without Lease
Termination. In the event that Landlord does not elect to terminate this Lease,
but on the contrary elects to take possession of the Premises, then, in addition
to all other rights and remedies ofLandlord, Tenant shall pay to Landlord (i)
Rent and other sums as provided in this Lease that would be payable under this
Lease if such repossession had not _occurred, less (ii) the net proceeds, if
any, of any reletting of the Premises after deducting all of Landlord's
reasonable expenses in connection with such reletting, including without
limitation all repossession costs, brokerage commissions, attorneys' fees,
expenses of employees, alteration and repair costs, and expenses ofpreparation
for such reletting. If, in connection with any reletting, the new lease term
extends beyond the Term, or the Premises covered by such new lease includes
other premises not part ofthe Premises, a fair apportionment ofthe rent received
from such reletting will be made in determining the net proceeds from such
reletting. Tenant will pay such Rent and other sums to Landlord monthly on the
day on which such sums would have been payable under this Lease if possession
had not been retaken, and Landlord shall be entitled to receive such Rent and
other sums from Tenant on each such day. Section 21.4. Damages Upon Lease
Termination. In the event that Landlord elects to terminate this Lease, then, in
addition to all other rights and remedies of Landlord, Tenant shall remain
liable to pay to Landlord as damages an amount equal to (i) all Rent due
hereunder accrued and unpaid for the period up to and including the date on
which the Lease is terminated, plus (ii) all other additional sums payable by
Tenant or for which Tenant is liable or in respect ofwhich Tenant has agreed to
indemnify Landlord under any of the provisions of this Lease, which may then be
owing and unpaid, plus (iii) all reasonable costs and expenses, including,
without limitation, court costs and reasonable attorneys' fees incurred by
Landlord in the enforcement of any ofits rights and remedies hereunder, plus
(iv) the present value (based upon a discount rate ofeight percent (8%) per
annum) of the Rent provided to be paid for the remainder of the Tenn, plus (v)
interest on the foregoing amounts at the Delinquency Rate from the date
ofLandlord's notice to Tenant demanding payment therefor until paid. In the
alternative, Landlord shall have the right, from time to time, to recover from
Tenant upon demand, and Tenant shall remain liable to pay Landlord for, (i) all
Rent and other amounts due . and owing under this Lease not previously paid
pursuant to the provisions of this Lease, plus (ii) damages equal to the sum of
(y) all Rent and all other sums which would have accrued under this Lease after
the date of termination had it not been terminated, such damages to be due and
payable as such sums would have become due, less (z) such amounts as Landlord
may actually receive from reletting after first paying all costs of such
reletting, including, without limitation, the expenses enumerated in Section 21
.3 and the net amounts ofrent collected remaining after such expenses shall
operate only as an off setting credit against the amount due hereunder with any
excess or residue belonging solely to Landlord, plus interest on the foregoing
sum at the Delinquency Rate from the date ofLandlord's notice to Tenant
demanding payment therefor until paid. In the case of any Event ofDefault by
Tenant, Landlord shall have the obligation to use all commercially reasonable
efforts to mitigate its damages to the extent required by law. 781999_9 26



--------------------------------------------------------------------------------



 
[exhibit101027.jpg]
Section 21.5. Survival ofTenant Obligations. No termination ofthis Lease and no
taking possession of and/or reletting the Premises or any part thereof, shall
relieve Tenant of its liabilities and obligations hereunder, except as
specifically provided herein, all of which shall survive such expiration,
termination, repossession or reletting except as otherwise specifically
provided. · Section 21.6. Tenant Waiver. To the extent not prohibited by law,
Tenant hereby waives and releases all rights now or hereafter conferred by
statute or otherwise which would have the effect oflimiting or modifying any of
the provisions of this Article XX.I. Landlord and Tenant waive and shall waive
trial by jury in any action, proceeding or counterclaim brought by either of the
parties hereto against the other on any matter whatsoever arising out of or in
any way connected with this Lease, the relationship of Landlord and Tenant,
Tenant's use or occupancy ofthe Premises, or any claim of injury or damage. No
failure by either party to insist upon the strict performance by the other party
of any covenant, agreement, term or condition of this Lease or to exercise any
right or remedy consequent upon a breach thereof, and no payment or acceptance
of full or partial Rent during the continuance of any such breach, shall
constitute a waiver of any such breach or of such covenant, agreement, term or
condition. No covenant, agreement, term or condition ofthis Lease to be
performed or completed with by either party, and no breach thereof, shall be
waived, altered or modified except by a written instrument executed by the other
party. No waiver of any breach shall affect or alter this Lease, but each and
every covenant, agreement, term and condition ofthis Lease shall continue in
full force and effect with respect to any other then existing or subsequent
breac_h thereof. Section 21.7 . Suits to Recover Damages. Suit or suits for the
recovery ofdamages, or for a ~um equal to any installment or installments ofRent
payable hereunder or any other sums payable by Tenant to Landlord pursuant to
this Lease, may be brought by Landlord at anytime and from time to time at
Landlord's election, and nothing herein contained shall be deemed to require
Landlord to await the date whereon this Lease or the Term would have expired had
there been no Event of Default by Tenant. Section 21.8. Receipt of Payment after
Termination. No receipt ofmoneys by Landlord from Tenant after the termination
ofthis Lease or Tenant's right to possession, or after the giving of any notice
of the termination ofthis Lease or Tenant's right to possession, shall
reinstate, continue or extend the Term or affect any notice theretofore given to
Tenant, or operate as a waiver of the right ofLandlord to enforce the payment
ofRent payable by Tenant hereunder or thereafter falling due, or operate as a
waiver ofthe right of Landlord to recover possession ofthe Premises or any part
thereof by proper remedy, it being agreed that after the service of notice to
terminate this Lease or Tenant's right to possession or the commencement of any
suit or summary proceedings, or after a final order or judgment for the
possession ofthe Premises, or any part thereofor interest therein, Landlord may
demand, receive and collect any moneys due or thereafter falling due without in
any manner affecting such notice, proceeding, order, suit or judgment, all such
moneys collected being deemed payments on account of the Tenant's liability
hereunder. Section 21.9. Cumulative Remedies. No remedy contained herein or
otherwise conferred upon or reserved to Landlord, shall be considered exclusive
of any other remedy, but the same shall be cumulative and shall be in addition
to every other remedy given herein, now or hereafter existing at law or in
equity or by statute, and every power and remedy given by this Lease to Landlord
maybe 781999_9 27



--------------------------------------------------------------------------------



 
[exhibit101028.jpg]
exercised from time to time and as often as occasion may arise or as may be
deemed expedient. No delay or omission of Landlord to exercise any right or
power arising from any default shall impair any such right or power or shall be
construed to be a waiver of any such default or an acquiescence therein. Section
21.10. Tenant's Remedies. In the event of a default hereunder by Landlord,
Tenant · shall have all rights and remedies available at law or in equity. In
addition to, and not in limitation of, the foregoing, in the event Landlord
defaults in its obligation hereunder to perfonn any maintenance or repair work,
to pay any Taxes when due or to maintain any of the insurance required ofthe
Landlord hereunder or in the event that Substantial Completion ofthe
Improvements does not occur on or before June 1, 2010 for any reason other than
a Tenant Delay or a Force Majeure Delay then, in the event Landlord fails to
cure within the time periods referenced in Section 20.2, Tenant shall have the
right to give Landlord a second written notice (a "Self-Help Exercise Notice")
requesting performance of such Landlord obligations, which notice shall contain
a sentence stating "LANDLORD'S FAILURE TO PERFORM THE OBLIGATIONS IN QUESTION
WITHIN TEN (10) BUSINESS DAYS AFTER LANDLORD'S RECEIPT HEREOF SHALL GIVE TENANT
THE RIGHT TO PERFORM SUCH OBLIGATIONS ON LANDLORD'S BEHALF AND AT LANDLORD'S
SOLE COST AND EXPENSE." In the event that Landlord fails to commence to perform
such obligations within ten (10) business days after such Self-Help Exercise
Notice is provided to Landlord, or thereafter fails at any time to diligently
pursue such obligations to · completion, Tenant may perform such obligations on
Landlord's behalf and at Landlord's sole cost and expense, and any and all costs
and expenses incurred by Tenant in connection therewith ("Self- Help Costs")
shall be due and payable by Landlord to Tenant within thirty (30) days after an
invoice, along with documents evidencing the costs incurred by Tenant, are
provided to Landlord. In the event that Landlord fails to pay the Self-Help
Costs to Tenant within said thirty (30) day period, Tenant may file a cause of
action against Landlord seeking a judgment in the amount of such Self­ Help
Costs. In the event that a final, nonappealable judgment is entered against
Landlord by a court of competent jurisdiction, Tenant shall have the right to
offset or deduct any Self-Help Costs so adjudicated as owed to Tenant by
Landlord from the next payments of Base Rent due hereunder, provided, the
maximum. offset or deduction with respect to any single Base Rent payment shall
not exceed an amount equal to fifty percent (50%) of such payment. ARTICLE XXII
-LANDLORD'S PERFORMANCE OF TENANT'S COVENANTS Section 22.1. Landlord's Right to
Perform Tenant's Obligations. In the case ofan Event of Default by Tenant
hereunder, Landlord may (but shall not be obligated to do so), and without
waiving or releasing Tenant from any obligation ofTenant hereunder, make any
payment or perform any other act which Tenant is obligated to make or perform
under this Lease. All sums so paid and all liabilities so incurred by Landlord,
together with interest thereon at the Delinquency Rate, shall be payable to
Landlord upon demand as Additional Rent. Except in the case of an Emergency
Situation, Landlord shall use reasonable efforts to give prior written notice
(which may be oral) ofits performance, if reasonably feasible under the
circumstances. Nothing contained herein shall be construed to require Landlord
to advance monies for any purpose. In exercising its rights hereunder, Landlord
shall use reasonable efforts not to interfere with the normal operation ofthe
Premises. The term "Emergency Situation" shall mean a situation_which has caused
or ~s likely to cause bodily 781999_9 28



--------------------------------------------------------------------------------



 
[exhibit101029.jpg]
injury to persons, contamination of or physical damage to the Premises (or any
portion thereof) or adjoining property or economic liability or criminal
jeopardy to Landlord. j· ARTICLE XXIII - SUBORDINATION TO MORTGAGES I I Section
23.1. Subordination. Landlord may execute and deliver a mortgage or trust deed
in i the nature of a mortgage (both sometimes referred to as "Mortgage") against
the Premises or any j' portion thereof. Landlord represents and warrants to
Tenant that no Mortgage currently encwnbers any portion of the Project. As a
condition to the subordination of this Lease to any such Mortgage, Landlord
agrees to obtain from any existing or future Mortgagee, from time to time, a
subordination, non-disturbance and attornment agreement ("SNDA") in a form
customarily required by institutional lenders, which Tenant shall thereafter
execute and return to such Mortgagee, provided that no such instrument shall be
effective or binding on Tenant unless and until the same shall be executed and
delivered to Tenant by such Mortgagee. Notwithstanding anything to the contrary
contained herein, any mortgagee under a Mortgage may, by notice in wrjting to
the Tenant, subordinate its Mortgage to this Lease. ARTICLE XXIV - INDEMNITY AND
WAIVER Section 24.1. Tenant Indemnity. Tenant shall not do or permit any act or
thing to be done or omit to do any act or thing upon the Premises which may
subject Landlord to any liability or responsibility for injury, damage to
persons or property, or to any liability by reason of any violation of
applicable laws and sha11 exercise such control over the Premises so as to fully
protect Landlord against any such liability. To the maximum extent permitted by
applicable law, and except to the extent caused by the negligence or willful
misconduct of Landlord or any Landlord Indemnified ~arty ( as hereinafter
defined), Tenant shall defend, indemnify and save Landlord, and any official,
agent, beneficiary, assignee, contractor, director, employee, lessor, mortgagee,
officer, parent, partner, shareholder and trustee of Landlord together with
their representatives, successors and assigns (each a "Landlord Indemnified
Party") harmless from and against any and all liabilities, suits, judgments,
settlements, obligations, fines, damages, penalties, claims, costs, charges and
expenses, including, without limitation, engineers', architects' and attorneys'
fees, court costs and disbursements (collectively, "Claims"), which may be
imposed upon or incurred by or asserted against any Landlord Indemnified Party
to the extent cause by any one or more of the following occurring during or
after (but attributable to a period of time falling within) the Term: (i) any
act or failure to act on the part of Tenant or any member of the Tenant Group;
or (ii) any accident, injury (including death) or damage to any person or
property occurring in, on or about the Project or any part thereof as a result
of the act or neglect of Tenant or any member of the Tenant Group. Section 24.2.
Landlord Indemnity, Landlord shall not do Qr permit any act or thing to be done
or omitto do any act or thing upon the Premises or the Project which may subject
Tenantto any liability or responsibility for injury, damage to persons or
property, or to any liability by reason of any violation ofapplicable laws and
shall exercise such control over the Project so as to fully protect Tenant
against any such liability. To the maximum extent permitted by applicable law,
and except to the extent caused by the negligence or willful misconduct of
Tenant or the Tenant Group (as hereinafter defined), or any of them, Landlord
shall defend, indemnify and save Tenant and the Tenant Group harmless from and
against any and all Claims which may be imposed upon or incurred 781999_9 29



--------------------------------------------------------------------------------



 
[exhibit101030.jpg]
by or asserted against Tenant or the Tenant Group, or any of them, to the extent
cause by any one or more of the following occurring during or after (but
attributable to a period of.time falling within) the Term: (i) any act or
failure to act on the part of Landlord or any Landlord Indemnified Party; or
(ii) any accident, injury (including death) or damage to any person or property
occurring in, on or about the Project·or any part thereof as a result of the act
or neglect of Landlord or any Landlord Indemnified Party. Section 24.3. Tenant's
Property. All of Tenant's Property and other personal property belonging to
Tenant or any occupant ofthe Premises that is in or on any part ofthe Premises
shall be there at the risk of Tenant or of such other person only, and Landlord
shall not be liable for any · damage thereto or for the theft or
misappropriation thereof, except to the extent caused by the negligence or
willful misconduct of Landlord or any Landlord Indemnified Party. ARTICLE XXV -
SURRENDER - Section 25.1. Condition of Premises. Upon the termination of this
Lease whether by forfeiture, lapse of time or otherwise, or upon the termination
ofTenant's right to possession ofthe Premises, Tenant will at once surrender and
deliver up the Premises to Landlord, broom clean, in good order, condition and
repair, reasonable wear and tear and damage from casualty and condemnation
excepted. "Broom clean" means free from all debris, dirt, rubbish, personal
property of Tenant, oil, grease, tire tracks or other substances," inside and
outside of the Building and on the grounds comprising the Premises. Section
25.2. Removal of Tenant's Property and Alterations. Upon the termination of this
Lease by forfeiture, lapse of time, or otherwise, Tenant shall remove Tenant's
Property and Alterations designated by Landlord in accordance with Section 12.1.
Tenant shall repair any injury or damage to the Premises which may result from
such removal. IfTenant does not remove Tenant's Property or such Alterations
from the Premises prior to the end of the Term, however ended, Landlord may, at
its option, remove the same and deliver the same to any other place of business
of Tenant or warehouse the same, and Tenant shall pay the cost ofsuch removal
(including the repair of any injury or damage to the Premises resulting from
such removal), delivery and warehousing to Landlord on demand, or Landlord may
treat Tenant's Property and Alterations as having been conveyed to Landlord with
this Lease as a Bill ofSale, without further payment or credit by Landlord to
Tenant. Section 25.3. Holdover. If Tenant retains possession of the Premises or
any part thereof after the termination of the Term without Landlord's consent,
by lapse of time or otherwise, then Tenant shall pay to Landlord Rent, at one
and one-half of the rate payable for the month immediately preceding said
holding over (including increases for Additional Rent which Landlord may
reasonably estimate), computed on a per month basis, for each month or part
thereof (without reduction for any such partial month) that Tenant remains in
possession. In addition thereto, Tenant shall pay Landlord all actual and direct
damages (and in the event that Tenant's retention of the Premises or any part
thereofexceeds sixty (60) days, consequential damages), sustained by Landlord by
reason of Tenant's retention ofpossession . The provisions ofthis paragraph do
not limit the Landlord's rights ofre-entry or any other right hereunder.
781999_9 30



--------------------------------------------------------------------------------



 
[exhibit101031.jpg]
I,~ I ARTICLE XXVI - COVENANT OF QUIET ENJOYMENT Section 26.1. Covenant of Quiet
Enjovment Landlord covenants that Tenant, on paying the Rent and all other
charges payable by Tenant hereunder, and on keeping, observing and performing
all the other terms, covenants, conditions, provisions and agreements herein
contained on the part of Tenant to be kept, observed and performed, all of which
obligations of Tenant are independent ofLandlord's obligations hereunder, shall,
during the Term, peaceably and quietly have, hold and enjoy the Premises subject
to the terms, covenants, conditions, provisions and agreement hereof free from
hindrance by Landlord or any person claiming by, through or under Landlord.
ARTICLE XXVIl - RECORDING Section 27.1. Recording. Upon the request of either
party, a memorandum ofthis Lease shall be recorded in the register of deeds
office of the county in which the Premises are located. Neither party shall
record this Lease itself. ARTICLE XXVIII - NOTICES Section 28.1. Notices. All
notices, consents, approvals to or demands upon or by Landlord or Tenant desired
or required to be given under the provisions hereof, shall be in writing and
shall be deemed properly given (i) on the date sent, if delivered by hand, (ii)
one day after the date such notice is deposited with an overnight delivery
service; (iii) on the date sent, ifd elivered via facsimile at the number(s) set
forth below, with a hard copy to follow by overnight delivery service; (iv) on
the date when received with proof of receipt to the party to whose attention it
is directed or when such party refuses to accept receipt if sent, postage
prepaid, by registered or certified mail, return receipt requested, postage
prepaid, addressed as follows: _ . If intended for Landlord: c/o CenterPoint
Properties Trust 1808 Swift Drive Oak Brook, Illinois 60523-1501 Attention:
Chief Operating Officer Facsimile Number: 630-586-8010 If intended for Tenant:
C&H Service, LLC 770 South 70th Street Milwaukee, Wisconsin 53214 Attention:
Chief Financial Officer Facsimile Number: 414-302-0655 or such other address or
to such other party which any party entitled to receive notice hereunder
designates to the others in writing by a notice duly given hereunder. ARTICLE
XXIX - COVENANTS, SUCCESSORS AND ASSIGNS Section 29.1. Covenants. All of the
covenants, agreements, conditions and undertakings in this Lease contained shall
extend and inure to and be binding upon the heirs, executors, 781999_9 31



--------------------------------------------------------------------------------



 
[exhibit101032.jpg]
administrators, successors and assigns of the respective parties hereto, the
same as if they were in every case specifically named, and shall be construed as
covenants running with the Land, and wherever in this Lease reference is made to
either of the parties hereto, it shall be held to include and apply to, wherever
applicable, the heirs, executors, administrators, successors and assigns of such
party. Nothing herein contained shall be construed to grant or confer upon any
person or persons, firm, corporation or governmental authority, other than the
parties hereto, their heirs, executors, administrators, successors and assigns,
any right, claim or privilege by virtue of any covenant, agreement, condition or
undertaking in this Lease contained. Section 29.2. Sale of Project. Landlord
shall at all times following the Commencement Date (adjusted, if required, in
accordance with Section 3.3) have the right to sell the Project or any part
thereofand in connection therewith, to assign Landlord's rights and obligations
under this Lease to any such purchaser. The term "Landlord", as used in this
Lease, so far as covenants or obligations on the part of Landlord are concerned,
shall be limited to mean and include only the owner or owners at the time in
question of title to the Project, and in the event of any transfer or transfers
oftitle to the Project or anyj>art thereof, provided Landlord's transferee
assumes in writing all of Landlord's obligations hereunder, Landlord herein
named (and in the case of any subsequent transfers or conveyances, the then
grantor) shall be automatically freed and relieved ofall liability as respects
the performance of any covenants or obligations on the part of Landlord
contained in this Lease to be perfonned on or after the date of such transfer.
ARTICLE XXX - ENVIRONMENTAL MATIERS Section 30.1. Defined Terms. A. "Hazardous
Material" shall include but shall not be limited to any substance, material, or
waste that is regulated by any federal, state, or local gqvernrnental authority
because of toxic, flammable, exp_losive, corrosive, reactive, radioactive or
other properties that may be hazardous to human health or the environment,
including without limitation asbestos and asbestos containing materials, radon,
petroleum and petroleum products, urea formaldehyde foam insulation, methane,
lead based paint, polychlorinated biphenyl compounds, hydrocarbons or like
substances and their additives or constituents, pesticides, agricultural
chemicals, and any other special, toxic, or hazardous substances, materials, or
wastes of any kind, including without limitation those now or hereafter defined,
determined, or identified as "hazardous substances," "hazardous materials,"
"toxic substances," "hazardous wastes," or "solid waste" in any Environmental
Law. B. "Environmental Law" shall mean any federal, state, or local law,
statute, ordinance, code, rule, regulation, policy, common law, license,
authorization, decision, order, or injunction which pertains to health, safety,
any Hazardous Material, or the environment (including, but not limited to,
ground, air, water, or noise pollution or contamination, and underground or
aboveground tanks) together with all rules, regulations, orders, and decrees now
or hereafter promulgated under any ofthe foregoing, as any ofthe foregoing now
exist or may be changed or amended or come into effect in the future. 781999_9
32



--------------------------------------------------------------------------------



 
[exhibit101033.jpg]
C. "Environmental Claim" shall mean and include any demand, notice of violation,
inquiry, cause of action, proceeding, or suit for damages (including reasonable
attorneys', consultants', and experts' fees, costs or expenses), losses,
injuries to person or property, damages to natural resources, fines, penalties,
interest, cost recovery, compensation, or contribution resulting from or in any
way arising in connection with any Hazardous Material or any Environmental Law.
D. "Pre-Existing Condition" shall mean the presence ofany Hazardous Material on
the Premises, to the extent such Hazardous Material was not introduced onto the
Premises after the Commencement Date. E. "Environmental Condition" shall mean
(i) the presence on the Premises of one or more underground storage tanks or
(ii) the existence ofany Hazardous Material on the Premises, other than a
Pre-Existing Condition, (i) in violation ofor requiring cleanup under any
Environmental Law or the provisions of this Article XXX, or (ii) in
concentrations or at levels exceeding applicable federal, state, or local
standards for soil, groundwater, or waste on residential properties, either of
which subjects Landlord to liability for any Environmental Claim or which must
be remediated to prevent Landlord from incurring loss of any kind. F.
"Environmental Remediation" shall mean any investigation, cleanup, removal, .
containment, remediation, or other action relating to an Environmental Condition
(i) required pursuant to any Environmental Law, or (ii) necessary to prevent
Landlord or Tenant from .incurring, or relieve Landlord or Tenant from, loss of
any kind as a result of an Environmental Claim. G. "NFR Letter" shall mean an
environmental "no further remediation" letter, certificate of completion,
covenant not to sue, certificate of closure or any other similar environmental
closure document issued by any regulatory body, including any such documents
issued in connection with voluntary programs. H. "Remediating Party" shall mean
the party which has elected ( or is deemed to have . elected) to perform any
Environmental Remediation. L "Tenant Group" any or all of Tenant's agents,
employees, representatives, contractors, workmen, mechanics, suppliers,
customers, guests, licensees, invitees, sublessees, assignees and all of their
respective successors and assigns or any party claiming by, through or under any
of them. Section 30.2. Tenant's Covenants with Respect to Environmental Matters.
During the Tenn, Tenant, at its sole cost and expense, shall: 781999_9 33 tf



--------------------------------------------------------------------------------



 
[exhibit101034.jpg]
A. comply with all Environmental Laws relating to the use and operation of the
Premises; B. keep the Premises free of any Hazardous Material other than in
connection with the operation ofTenant's business on the Premises, provided such
operation is in compliance with all Environmental Laws; C. comply with the terms
of any NFR Letters that have been issued with respect to the Project after the
Commencement Date; D. not take actions that would in any way violate,
invalidate, cause noncompliance with or otherwise affect the validity of any NFR
Letter issued with respect to the Project after the Commencement Date; E. not
exacerbate a Pre-Existing Condition; F. upon the discovery ofan Environmental
Condition that arises as a result ofany act or omission of Tenant or the Tenant
Group relating to the Project or the Premises: (i) promptly, but not later than
three (3) business days after the discovery of the Environmental Condition,
notify Landlord of the Environmental Condition; (ii) prior to commencement of
any Environmental Remediation, submit a proposed· scope of work for the
Environmental Remediation., together with a timetable and a cost estimate, to
Landlord for review and approval; (iii) after obtaining Landlord's approval,
which approval shall not be unreasonably withheld, conditioned, or delayed,
diligently perform the approved Environmental Remediation; (iv) submit to
Landlord in a timely manner for Landlord's review and comment the documentation
and information required by Sections 30.5 and 30.6 of this Lease relating to
each phase of the Environmental" Remediation, and pay all costs of Landlord
described in Section 30.4; (v) comply with applicable release reporting
requirements and provide Landlord with any information necessary for Landlord to
comply with Environmental Law; and (vi) obtain an NFR Letter or comparable
acknowledgment from each federal, state, or local governmental agency with
jurisdiction over the Environmental Condition that the Premises have been fully
remediated without reliance on institutional controls (including but not limited
to deed restrictions) or engineered barriers; 781999_9 34 MPM



--------------------------------------------------------------------------------



 
[exhibit101035.jpg]
G. not install or operate any above or below ground tank, sump, pit, pond,
lagoon, or other storage or treatment vessel or device on the Premises without
obtaining Landlord's prior written consent; H. not handle, use, generate, treat,
dispose of, or pe1TI1it the use, handling, generation, treatment, storage, or
disposal of any Hazardous Material in, on, under, around, or above the -Premises
at any time during the Te!Til other than in the normal course ofTenant's
business, and then only in accordance with all Environmental Laws; L not use any
above ground tank (including barrels and drums), of any size within or without
the Premises, except (i) in compliance with all Environmental Laws, and (ii)
ifsecondary containment approved by Landlord is provided. Empty tanks, barrels
and drums shall be presumed to have one (1) inch of product remaining when
declared empty. Section 30.3. Exacerbation, Landlord, not Tenant, shall be
responsible to remediate a Pre­ Existing Condition and any Environmental
Condition other than any that arises as a result ofthe act or omission of Tenant
or the Tenant Group relating to the Project or the Premises, provided, however,
ifTenant exacerbates a Pre-Existing Condition or Environmental Condition (as a
result of Tenant's investigative or remedial activities or otherwise) during the
Tenn, the provisions of this Article XXX shall apply only to such exacerbation
ofthe Pre-Existing Condition or Environmental Condition, and Tenant shall
perform Environmental Remediation as to such exacerbation. Section 30.4.
Assessment and Response Rights. In addition to Landlord's other rights of entry,
access and inspection contained in this Lease, Landlord and its agents_and
representatives shall have a right of entry and access to the Premises at any
reasonable time after reasonable notice in Landlord's discretion and at
Landlord's sole expense for the purposes of (i) inspecting the ··-"
documentation relating to Hazardous Materials or environmental matters
maintained by Tenant or · ·_ any occupant of the Premises; (ii) ascertaining the
nature ofthe activities being conducted on the · Premises and investigating
whether Tenant is in compliance with its obligations under Article XXX ofthis
Lease; (iii) determining the type, kind, and quantity of all products,
materials, and substances brought onto the Premises, or made or produced
thereon, and (iv) performing such environmental investigations, assessments and
corrective measures as Landlord may desire to perform. The investigation and
assessments may also include reasonable subsurface orother invasive
investigation of the Premises, including, but not limited to, soil borings and
sampling of site soil and ground or surface water for laboratory analysis, as
may be recommended by Landlord's consultant as part ofits inspection of the
Premises or based upon such other reasonable evidence of Environmental
Conditions warranting such subsurface or other invasive investigation. Tenant
will reasonably cooperate with Landlord and Landlord's consultants and will
supply, promptly upon request, any information reasonably requested to
facilitate the completion ofth e environmental assessments and investigations.
Landlord and its agents and representatives shall have the right to take samples
in quantities sufficient for analysis of all products, materials, and substances
present on the Premises and shall also have the right to conduct other tests and
studies as may be reasonably determined by Landlord to be appropriate in order
to investigate whether Tenant is in compliance with its obligations under
Article XXX. 781999_9 35 y\/{PM <¢r'



--------------------------------------------------------------------------------



 
[exhibit101036.jpg]
l· j, i. Section 30.5. Copies of Notices. During the Tenn, Tenant shall promptly
provide Landlord with copies of all summons, citations, directives, information
inquiries or requests, notices of potential responsibility, notices of violation
or deficiency, orders or decrees, Environmental Claims, complaints,
investigations, judgments, letters, notices of environmental liens or response
actions in progress, and other communications, written or oral, actual or
threatened, received by Tenant or any occupant ofthe Premises, from any federal,
state, or local agency or authority, or any other entity or individual
(including both governmental and non-governmental entities and individuals),
concerning, as it relates to the Premises or the Project, (a) any actual or
alleged release by Tenant or the Tenant Group of any Hazardous Material on, to,
or from the Premises; (b) any actual or alleged violation of, or responsibility
under, Environmental Laws by or on the part of by Tenant or the Tenant Group; or
( c) any actual or alleged liability ofTenant or the Tenant Group under any
theory ofcommon law tort or toxic tort, including without limitation,
negligence, trespass, nuisance, strict liability, or ultrahazardous activity.
Ifany Hazardous Material is released on, to or from the Premises during the Term
by Tenant or the Tenant Group which requires reporting to any federal, state,
orlocal agency or authority pursuant to any Environmental Law, Tenant shall
promptly notify Landlord (in no event later than three days after first
discovering the commencement of a release) of the facts and the actions being
taken to remediate and otherwise respond to the release. Tenant agrees to
provide · Landlord with copies of all documents submitted to any federal, state
or local agency or authority related to such release. Section 30.6. Tests and
Reports. Upon written request by Landlord, Tenant shall provide Landlord, at
Tenant's expense and solely as it relates to the Premises or the Project, with
(i) copies of all environmental reports and tests prepared or obtained by or for
Tenant or any occupant of the Premises; (ii) copies of transportation and
disposal contracts (and related manifests, schedules, reports, and other
information) entered into or obtained by Tenant with respect to any Hazardous
Material; (iii) copies of any authorizations or permits issued to Tenant under
Environmental Laws with respect to the Premises; (iv) prior to filing, copies of
any and all reports, notifications, and other filings to be made by Tenant or
any occupant of the Premises to any federal, state, or local environmental
authorities or agencies, and after filing,. copies of such filings; and (v) any
other relevant documents and information with respect to environmental matters
relating to the Premises. Tenant shall be obligated to provide such
documentation only to the extent that the documentation is within Tenant's
possession or control. Section 30.7. Indemnification by Tenant. To the maximum
extent permitted by applicable law, and except to the extent caused by the
negligence or willful misconduct of Landlord or any Landlord Indemnified Party
or due to any Pre-Existing Condition, Tenant shall reimburse, defend with
counsel chosen by Landlord, and reasonably acceptable to Tenant, indemnify, and
hold Landlord and any other Landlord Indemnified Party free and harmless from
and against any and all Environmental Claims including, without limitation, loss
of rental income, loss due to business interruption and reasonable attorney's
and consultant's fees, costs and expenses to the extent arising out of or in any
way connected with any or all of the following: A. any Hazardous Material (other
than a Pre-Existing Condition) which is or was actually or allegedly generated,
stored, treated, released, disposed of, or otherwise located on or at the
Premises as a result of the act or omission of Tenant or any member ofthe Tenant
Group (regardless of the location at which such Hazardous Material is now or may
in the future be 781999_9 36



--------------------------------------------------------------------------------



 
[exhibit101037.jpg]
! i j. I i· L,. ! located or disposed of), including, but not limited to any and
all (i) liabilities under any common law theory of tort, nuisance, strict
liability, ultrahazardous activity, negligence, or otherwise based upon,
resulting from or in connection with any Hazardous Material; (ii) obligations to
take response, cleanup, or corrective action pursuant to any Environmental Laws;
and (iii) the costs I ) 1 and expenses ofinvestigation or remediation in
connection with the decontamination, removal, I• transportation, incineration,
or disposal of any of the foregoing; ;· B. any actual or alleged illness,
disability, injury, or death ofany person, in any manner arising out ofor
allegedly arising out of exposure to any Hazardous Material or other substances
or conditions present at the Premises as a result of the act or omission
ofTenant or any member of the Tenant Group (including, but not limited to,
ownership, operation, and disposal of any ·equipment which generates, creates,
or uses electromagnetic files, x rays, other forms ofradiation and radioactive
materials), regardless of when any such illness, disability, injury, or death
shall have occurred or been incun-ed or manifested itself; C. any failure by
Tenant to comply with any obligation under this Article XXX relating to an
Environmental Condition for which Tenant is Remediating Party; D. the imposition
of any lien for damages caused by, or the recovery ofany costs for, the
remediation or cleanup of any Hazardous Material as a result ofthe act or
omission ofTenant or any member of the Tenant Group; and E. costs of removal of
any and all Hazardous Materials from all or any portion of the Premises, which
Hazardous Materials came to be present at the Premises as a result ofthe act or
omission of Tenant or any member ofthe Tenant Group. The obligations ofTenant
under this Section 30. 7 shall survive any termination or expiration of this
Lease. Section 30.8. Liability of Landlord. Landlord agrees to
remediatePre-Existing Conditions and any Environmental Conditions not required
to be remediated by Tenant hereunder to the extent required by Environmental
Laws, except to the extent the same were exacerbated by Tenant. lfany
remediation for which Landlord is responsible materially adversely interferes
with the operation of Tenant's business at the Premises and Tenant is unable to
and does not occupy or use all of the Premises, then Rent shall abate in
proportion to the part ofthe Premises that Tenant is unable to and . does not
occupy as a result of the remediation until the remediation is substantially
complete. ARTICLE XXXI-RENEW AL OPTIONS Section 31.1. Renewal Option. Tenant
shall have the option (individually referred to as a "Renewal Option" and
collectively as the "Renewal Options") to extend the Term for all of the
Premises as of the expiration date ofthe Term, for two (2) additional periods
ofthree (3) years each (each, a "Renewal Term"), upon the following terms and
conditions: A. Tenant gives Landlord non-binding written notice ofits exercise
ofa Renewal Option at least two hundred seventy (270) days prior to the
expiration ofthe Term or the first Renewal Tenn, as the case may be (each, a
"Preliminary Notice"). 781999_9 37 M('lv'\



--------------------------------------------------------------------------------



 
[exhibit101038.jpg]
B. There is no Event of Default by Tenant under this Lease either on the date
Tenant delivers the notice required under Section 31. lA above or at any time
thereafter prior to the commencement of the Renewal Term so exercised. r I. I :
C. All of the terms and provisions of this Lease (except this Article XXXI)
shall be applicable to each Renewal Tenn, except that Base Rent for each Renewal
Term shall be i determined as follows: Base Rent for each Renewal Term shall be
determined upon expiration of the initial Tenn and the first Renewal Term, as
applicable, and shall be equal to Landlord's determination of the Fair Value (as
hereinafter defined). For purposes of this Lease, "Fair Value" shall mean
Landlord's determination, utilizing its reasonable judgment, of an annual amount
per rentable square foot for each year of the applicable Renewal Term for which
Fair Value is being determined beginning with the first (1st) day ofthe subject
period that a willing, creditworthy, new non-equity tenant leasing comparable
space to Tenant's would pay and a willing, comparable landlord of a building
comparable to the Building within a twenty (20) mile radius of the Premises
("Market") would accept at arm's length, giving appropriate consideration to
annual rental rate per rentable square foot, rental escalations, length oflease
term, size and location of the premises being leased, and other generally
applicable terms and conditions prevailing for comparable space in comparable
buildings located in the Market, including any applicable allowances,
abatements, and other concessions then being offered therefor. Landlord shall
notify Tenant in writing of Landlord's detennination of the Fair Value within
thirty (30) days following Tenant's delivery of its Preliminary Notice. Within
ten (10) business days following Tenant's receipt ofLandlord's determination,
Tenant shall advise Landlord in writing that (i) Tenant elects to exercise the
applicable Renewal Option at the Fair Value outlined in Landlord's
determination, (ii) elects to exercise the applicable Renewal Option, but
disagrees with the Fair Value set forth in Landlord's determination, or (iii)
Tenant declines to exercise the applicable Renewal Option (and in the event that
Tenant fails to so deliver such notice, Tenant shall be deemed to have selected
option (ii) above). In the event Tenant selects (or is deemed to have selected)
option (ii) above, Landlord and Tenant shall institute an appraisal procedure to
determine the Fair Value for each year ofthe applicable Renewal Term byjointly
nominating and appointing, within ten (I 0) days after receipt of notice from
the other party, one appraiser who shall make a determination of the Fair Value
of the Premises. IfLandlord and Tenant fail to jointly agree on the nomination
and appointment ofone appraiser within said ten (10) day period, each party
shall then each nominate and appoint one appraiser within fifteen ( 15) days
after the end of the initial ten (10) day period and give notice of such
appointment to the other party. Upon the appointment ofthe two appraisers as
aforesaid, the two appraisers so appointed shall jointly make a determination
ofthe Fair Value ofthe Premises. Ifeither party fails to appoint an appraiser
within said fifteen (15) day period, the appraiser appointed by the other party
shall make the determination of the Fair Value. If the two appraisers are unable
to agree upon a determination of the Fair Value ofthe Premises within fifteen
(15) days after the appointment of the second appraiser, the two appraisers
shall jointly nominate and appoint a third appraiser within fifteen (15) days
after the expiration ofsaid fifteen ( 15) day period and give written notice of
such appointment to both parties. In the event the two appraisers fail to
appoint such third appraiser within said fifteen (15) day period, either party
may thereafter apply to the United States District Court for the Eastern
District of Wisconsin for the appointment of such third appraiser. The third
appraiser shall make a determination of the Fair Value. 1n the event the
781999_9 38



--------------------------------------------------------------------------------



 
[exhibit101039.jpg]
three appraisers are unable to agree upon a determination of the Fair Value of
the Premises within fifteen ( I 5) days after the appointment of the third
appraiser, then the Fair Value shall be an amount equal to the average of the
three values contained in the respective written appraisals submitted by the
appraisers. The appraisers shall make their determination in writing and give
notice thereof to both parties. Each appraiser shall afford both parties a
hearing and the right to · submit evidence, with the privilege
ofcross-examination in connection with its determination of the Fair Value. In
the event any appraiser appointed as aforesaid shall die or become unable or
unwilling to act before completion ofthe appraisal, such appraiser's successor
shall be appointed in the same manner as provided above. Any appraiser appointed
hereunder shall (x) . be independent ofboth parties ( and ofall persons and
entities with interest in either party); (y) have not less than five (S) years'
experience in the appraisal of real property; and (z) hold the professional
designation M.A.I., or ifthe M.A.I. ceases to exist, a comparable designation
from an equivalent professional appraiser organization. All appraisal fees and
expenses shall be borne equally by the parties. Section 31.2. "As Is" Condition.
Tenant agrees to accept the Premises to be covered by this Lease during the
Renewal Term in an "as is" physical condition (subject to Landlord's repair
obligations set forth herein) and Tenant shall not be entitled to receive any
allowance, credit, concession or payment from Landlord for the improvement
thereof. Section 31.3. Amendment. In the event Tenant exercises a Renewal
Option, Landlord and Tenant shall mutually execute and deliver a mutually
acceptable amendment to this Lease reflecting the renewal ofthe Term and the new
Base Rent. Section 31.4. Termination. The Renewal Options herein granted shall
automatically terminate upon the earliest to occur of (i) the expiration or
termination of this Lease, (ii) the termination ofTenant's right to possession
ofthe Premises, (iii) any assignment or subletting ofmore than fifty percent (
50%) ofthe Premises by Tenant other than any allowed under Section 14.5, or (iv)
the failure of Tenant to timely or properly exercise a Renewal Option. ARTICLE
XXXII- EXPANSION OPTION Section 32.1. Expansion Option. Provided that there is
no Event of Default by Tenant under the terms and conditions of this Lease on
the date the Expansion Notice (as hereinafter · define4) is delivered to
Landlord, Tenant shall have the option ("Expansion Option") to lease the entire
remaining portion of the Building depicted on Exhibit "A" attached hereto
("Expansion Premises"), subject to the terms and conditions hereinafter set
forth and provided that the Expansion Premises are vacant and not then subject
to an existing lease or option or other right to lease. The Expansion Premises
is deemed to be 134,170 square feet of space. To the extent Tenant desires to
exercise the Expansion Option, Tenant shall deliver written notice ofsame to
Landlord ("Expansion Notice"). Tenant shall lease the Expansion Premises on the
same terms and conditions as contained in this Lease, except: (i) Tenant shall
be obligated to commence paying Rent for the Expansion Premises at the then same
per square foot amount ofBase Rent for the initial Premises (based upon a deemed
per square foot amount for Base Rent ofTwo and 85/100 Dollars ($2.85) for the
twelve (12) month period commencing October 1, 2010, and increases of two
percent (2%) on the first day of each October thereafter [for example: in the
event that the Expansion Notice is given October 15, 78 1999_9 39



--------------------------------------------------------------------------------



 
[exhibit101040.jpg]
2012, the per square foot amount will be $2.97 and the annual Base Rent for the
Expansion Premises ·will be S398,484.90 ($2.97 x 134, l 70)], (ii) Rent for the
Expansion Premises shall commence as of the earlier of the date Tenant occupies
the Expansion Premises or the date Landlord has completed its work described in
the next paragraph of this Section and has delivered the Expansion Premises to
Tenant for occupancy by Tenant (the "Expansion Premises Rent Commencement Date")
and (iii) from and after the Expansion Premises Rent Commencement Date, (a) the
term "Premises", as used Il in this Lease, shall include the Expansion Premises
and (b) Tenant's Proportion shall increase to one hundred percent (100%). The
Expansion Option may only be exercised with respect to the entire i.I Expansion
Premises and may not be exercised with respect to a portion of the Expansion
Premises. ! Tenant hereby acknowledges and agrees the Expansion Premises shall
be tendered to Tenant by Landlord in its then "as-is" condition, except that
Landlord shall promptly after receipt of the Expansion Notice install a similar
lighting layout as the existing Premises as ofthe Commencement Date and three
(3) openings within the demising wall between the existing Premises and the
Expansion Premises. If any lessee then in possession of the Expansion Premises
refuses or fails to deliver possession thereof, or in the requisite condition,
at the time that such lessee's lease of the Expansion Premises terminates,
Landlord shall diligently proceed to compel such lessee to so deliver possession
by prosecution of court process and the date for such Expansion Premises to be
added to the Premises and the Expansion Premises Rent Commencement Date shall be
delayed until possession ofsuch Expansion Premises is delivered to Tenant as
aforesaid; however, such failure ofLandlord to deliver possession of the
Expansion Premises to Tenant due to the failure of the lessee then in possession
to vacate or to appropriately deliver possession ofsuch Expansion Premises to
Landlord shall not be a default ofthis Lease by Landlord. The Expansion Option
herein granted shall automatically terminate upon the earliest to occur of (i)
the expiration or termination ofthis Lease, (ii) the termination ofTenant's
right to possession ofthe Premises, or (iii) the assignment or subletting ofmore
than fifty percent (50%) of the Premises other than any allowed under Section
14.5, or (iv) the failure ofTenant to timely or properly exercise th~ Expansion
Option provided herein. Section 32.2. Additional Provisions Following Expansion.
Following the Expansion Premises Rent Commencement Date, at Tenant's election
expressed to Landlord in writing, Tenant ·shall have the right to self-manage
the Building by performing the obligations of Landlord as described in Section
8.2B hereof. In such case, Tenant shall no longer be responsible for the payment
of any (a) management fee, or (b) any Expenses that relate to any obligations
(such as snowplowing) assumed byTenant that were previously performed by
Landlord under Section 8.2B; .provided, however, Tenant shall remain liable to
pay to Landlord in the manner set forth in this Lease (i) Taxes, (ii) Expenses
for Landlord's Insurance and (iii) Expenses described in Section 8.2C. Also, in
the event Tenant elects to self-manage, Landlord shall have no further
obligation under Section 8.2B oftbe Lease. 781999_9 40 UiF



--------------------------------------------------------------------------------



 
[exhibit101041.jpg]
ARTICLE XXXIIl- RIGHT OF FffiST OFFER TO PURCHASE THE PROJECT Section 33.1.
Right of First Offer to Purchase. In the event that Landlord intends to sell the
Project to an unrelated third party in a bona fide transaction (except as set
forth in Section 33.3 below), Landlord shall deliver a notice to Tenant ("ROFO
Notice") indicating the specific sale price and all material terms upon which
Landlord intends to sell the Project. Tenant shall have the right ("ROFO
Option"), within fifteen (15) days after receipt ofthe ROFONotice, to exercise,
by written notice to Landlord, its ROFO Option to purchase the Project on the
same terms and conditions as set forth in the ROFO Notice. If Tenant does not
give Landlord notice in writing within said fifteen (15) day period that Tenant
intends to exercise its ROFO Option hereunder, then Landlord shall be free to
sell the Project to a third party on materially the same terms and conditions
set forth in the ROFO Notice, including a sale price of not less than ninety
percent (90%) of the sale price set forth in theROFO Notice, and in such event,
(i) Tenant's rights hereunder shall terminate, and (ii) within seven (7) days
after the request ofLandlord, Tenant shall acknowledge in writing that it has
not exercised its ROFO Option. In the event that the final negotiated third
party sale price is less than ninety percent (90%) of .the price set forth in
the ROFO Notice, Landlord shall notify Tenant, in writing, of the actual
negotiated sale price ("Revised ROFO Notice") and Tenant shall have the right,
within ten (10) business days after receipt of-such Revised ROFO Notice, to
exercise, by written notice to Landlord, its ROFO Option to purchase the Project
on the same terms and conditions as set forth in the Revised ROFO Notice. In the
event that Tenant does not give Landlord notice in writing within said ten (10)
business day period, then Landlord shall be free to sell the Project to a third
party on materially the same terms and conditions set forth in the Revised ROFO
Notice, and, in such event, (i) Tenant's rights hereunder shall terminate, and
(ii) within seven (7) days after the request ofLandlord, Tenant shall
acknowledge in writing that it has not exercised its ROFO Option. In the event
that the sale ofthe Project fails to close within twelve (12) months following
the expiration of Tenant's response period, as provided above, then the ROFO
Option shall be fully reinstated and the Project shall again be subject to the
ROFO Option. This is a one (I) time right of first offer to purchase and, in the
event that Tenant does not exercise its ROFO Option, as provided above, the ROFO
Option shall terminate and be ofno further force and effect. Section 33.2.
Conditions. Notwithstanding anything to the contrary contained herein, Tenant's.
ROFO Option to purchase the Project is subject to all ofthe following
conditions: (i) such ROFO Option to purchase the Project is personal to the
named Tenant herein only, and may not be transferred by Tenant to any other
party wider any circumstances whatsoever, with the exception ofa Tenant
Affiliate or Tenant Successor, and (ii) the ROFO Option to purchase the Project
shall terminate upon the occurrence of an Event ofDefault by Tenant under the
Lease. Section 33.3. Exclusions. Tenant's ROFO Option to purchase the Project
shall not apply with respect to: (i) a bona fide intracorporate transfer or a
transfer to any affiliate ofLandlord or any member of Landlord or any entity in
which Landlord or any member ofLandlord has an interest, (ii) 781999_9 41 ~



--------------------------------------------------------------------------------



 
[exhibit101042.jpg]
a first mortgage from an institutional lender not related to or affiliated with
Landlord wherein the mortgage is a so-called "Participating Mortgage" under
which the lender has a right to participate in the profits or cash flow or both
of the Project, (iii) the sale of the Project in a transaction involving· the
simultaneous lease back of the Project by Landlord, or (iv) a sale of the
Project in conjunction with a bona fide portfolio sale involving property other
than the Project (each of the foregoing is referred to as an "Excluded
Transaction"). Tenant'i; ROFO Option will survive the consummation of any
Excluded Transaction. ARTICLE XXXIV - IMPROVEMENTS Section 34.1. Landlord's
Construction Obligation. Subject to the terms and conditions of this Article
XXXIV, approval of the Final Plans (as herein defined) by the Village of
Pleasant Prairie, Wisconsin ("Village"), and approval ofTenant's use and
occupancy of the Premises by the Plan Commission ("Plan Commission Approval")
ofthe Village, Landlord shall, at its sole cost and expense, cause the
construction ofthe improvements described in the Final Plans ("Improvements")
substantially in accordance with the Final Plans. Landlord shall be responsible,
at its sole cost and expense, for the payment ofall costs and fees (including,
but not limited to, permit fees) associated with the construction ofthe
Improvements. Construction ofthe Improvements, and each component thereof, shall
be performed by Landlord: (i) at Landlord's sole cost and expense; (ii) in a
good and workmanlike manner utilizing only good grades of materials and finishes
and sound construction practices; (iii) in compliance with any and all
Restrictions, statutes, rules, orders, ordinances, requirements, regulations,
and restrictive ·covenants applicable to the construction of the Improvements;
(iv) in substantial accordance with the Final Plans and any approved Change
Orders as hereinafter provided; and (v) in accordance with the applicable terms
and provisions of this Article XXXIV. Section 34.2. Final Plans Approval.
Landlord and Tenant agree that the Final Plans shall be substantially consistent
with the outline specifications set forth on Exhibit "D" attached hereto and
made a part hereof ("Outline Specifications"). The Final Plans will be prepared
at Landlord's cost and expense. A "Final Plan II shall be any plan sheets, and
approved ( or deemed approved) by Tenant, plan sets or specifications prepared
by the project architect and submitted to Tenant for comments relating to the
construction ofthe Improvements based upon the Outline Specifications. All of
the individual Final Plans, when taken together, shall constitute the Final
Plans. Each Final Plan component shall be subject to Tenant's approval (which
shall not be Wlfeasonably withheld or delayed), and ifTenant does not approve
same, Tenant shall advise Landlord in reasonable detail of . the reasons for
such disapproval. Tenant's disapproval must be based on the fact that the Final
Plan component deviates in any material respect from the Outline Specifications.
Tenant shall comment on each Final Plan component submitted to Tenant, and each
revision thereof, if applicable, within five (5) business days after receipt
thereof from Landlord. In the event that Tenant does not disapprove ofa Final
Plan component submitted to Tenant within said five (5) business-day period,
such Final Plan component thereof shall be deemed approved. Notwithstanding
anything to the contrary contained in this Section, Tenant may not object to any
changes as may be incorporated in the Final Plans to the extent necessary to
obtain the approval of the Village; provided, (i) any such changes shall be
incorporated at Landlord's sole cost and expense, (ii) Landlord shall notify
Tenant in writing of any such changes prior to the incorporation or construction
thereof, and (iii) any such change does not deviate in any material respect from
the Outline Specifications unless Tenant has 781999_9 42



--------------------------------------------------------------------------------



 
[exhibit101043.jpg]
been notified of any such proposed change and given the opportunity to discuss
the same with the appropriate officials ofth~ Village . Section 34.3. Completion
of the Initial Improvements. Landlord shall cause the general contractor to
proceed with the construction ofthe Improvements upon approval ofthe Final Plans
by Landlord, Tenant and the Village and issuance ofall permits and approvals
required to construct the Improvements. Section 34.4. Tenant Information and
Documentation. Tenant agrees to provide Landlord with such information and
documentation as may be reasonably requested by Landlord from time to time, in
each case within five (5) business days after receipt of Landlord's written
request (or if such information or documentation is not reasonably available
within such five (5) business day period, then as soon as reasonably practical),
to the extent required in order for Landlord to complete the Final Plans,
permitting and construction. Section 34.5. Tenant Inspections. Landlord shall
keep Tenant advised with respect to the progress ofthe construction ofthe
Improvements. During the construction of the Improvements and subject to
Landlord's reasonable scheduling requirements, Tenant shall have the right to
inspect the Premises to monitor the progress ofconstruction of the Improvements;
provided, however, that such right may not be· exercised unless: (i) Tenant has
given Landlord at least two (2) business days' prior written notice of the date
and time Tenant intends to exercise such inspection right; (ii) Tenant and/or
Tenant's representative are accompanied at all times during the course of said
inspection by Landlord and Landlord's representative (provided, in no event
shall Tenant be required to delay such entry and inspection due to the
unavailability ofLandlord or Landlord's representative from time to time), and
(iii) Tenant complies with the reasonable requirements of Landlord and the
general contractor. Section 34.6. Change Orders. Tenant may propose one or more
changes to the Final Plans ·to Landlord anytime, subject to the approval
ofLandlord, which approval shall not be unreasonably withheld, conditioned, or
delayed, and the Village; provided, however, in no event shall Landlord have any
obligation to make any change that will delay the Commencement Date. The changes
may only be for improvements to the Premises and may not include any interior
furnishings or equipment .used in connection with Tenant's business such as
racking. As promptly as reasonably practicable after the receipt and approval
thereof, Landlord shall provide Tenant with a "Change Order·" containing the
proposed revisions to the Final Plans, a statement of any delay resulting from
such Change Order, and the amount of the additional cost, if any, to complete
such Change Order (whether hard costs or soft costs), which costs ("Change Order
Costs") shall be: (i) the actual and reasonable cost of all materials, supplies,
equipment and labor used or supplied in making the proposed change, including
general conditions and any contractor's fees (which contractor's fees shall not
exceed five percent (5%) of such costs); (ii) any architect and engineer fees;
(iii) actual and reasonable out-of-pocket soft costs, including actual or
imputed carry costs; (iv) actual and reasonable fees and expenses ofarchitects,
engineers and other third party consultants in connection with review or
approval of such Change Order; and (v) an administrative fee to Landlord equal
to five percent (5%) of the total dollar amount of items (i).through (iv).
IfTenant fails to approve of the Change Order in writing within five (5)
business days after delivery ofthe same, Tenant shall be deemed to have
abandoned its request for such Change Order, the Improvements shall be
constructed 781999_9 43



--------------------------------------------------------------------------------



 
[exhibit101044.jpg]
'i l i . i · i · in accordance with the then existing Final Plans and Tenant
shall reimburse Landlord for all out of pocket costs incurred by Landlord in
connection with the proposed Change Order. If Tenant approves the Change Order
by signing and returning a copy of the Change Order to Landlord within said five
(5) business day period, Landlord shall cause the Improvements to be constructed
in accordance with the final plans, as modified by such Change Order. Payment of
the Change Order Costs in excess of the Allowance (as herein defined) shall be
due and payable by Tenant upon approval of the Change Order by Tenant, provided
that Tenant may elect to apply all of any portion of the Rent Abatement towards
payment of the Change Order Costs (e.g., if Tenant applies $20,000.00 ofthe Rent
Abatement towards payment ofthe Change Order, the total Base Rent that Tenant
may abate pursuant to Section 5.4 herein shall be reduced by $20,000.00).
Section 34.7. Punchlist. Within five (5) days after the Substantial Completion
of the Improvements, Landlord, the general contractor, the project architect and
Tenant shall conduct an inspection of the Premises, and work in good faith to
jointly prepare a list containing the portions of the Premises that remain
incomplete or defective ("Punchlist"), but excluding any damage to the extent
caused by any act or omission of Tenant or any member of the Tenant Group or any
party · claiming by, through or under any of them. Subject to the terms of the
warranty referenced in Section 34.9 hereof, any items not on the Punchlist
shall, subject to the warranty referenced below, be deemed accepted by Tenant.
Tenant shall provide reasonable access to Landlord, its employees, agents, the
project architect and all contractors for purposes ofthe repair and correction
ofany items on the Punchlist, provided all such access and work shall be
conducted and performed during normal business hours and in a commercially
reasonable manner so as to minimize any interference with Tenant's use and
occupancy of, and Tenant's business operations within, the Premises. Landlord
-shall use reasonable efforts to complete all Punchlist items within thirty (30)
days after the Puncblist is prepared. Section 34.8. Representatives. Landlord
designates Ed Hanington as its representative for all purposes ofthis Article
XXXIV. Tenant designates Benedikt Rogmann as its representative for all purposes
ofthis Article XXXIV. Wherever the terms ofthis Article XXXIV require any notice
to be given to or by a party, or any detennination or action to be made or taken
by a party, the representative of each party shall act for and on behalf of such
party, and the other party shall be entitled to rely thereon. Either party may
designate one or more substitute representatives for all or a specified portion
ofthe provisions ofthis Article XXXIV, subject to notice to the other party of
the identity of such substitute representative. Section 34.9. Warranty. Landlord
represents that it shall obtain a warranty against defective materials and
workmanship with respect to the Improvements constructed therein (inclusive of
any Change Orders) from the general contractor for a period of one (1) year from
Substantial Completion of the Improvements. Tenant shall notify Landlord in
writing of any defective condition occurring with respect to the Improvements
promptly following Tenant's discovery thereof during the applicable warranty
period (provided any notice given prior t~ the expiration of such warranty
period shall be deemed timely and effective, whether or not corrective action is
taken prior to such expiration) and Landlord shall thereafter cause the party
issuing the warranty to promptly perform any and all remedial work required to
be performed under such warranty. Landlord will assign all extended warranties
from contractors or material suppliers to Tenant. Landlord warrants that all
portions of the Premises will be in good working order for a 781999_9 44



--------------------------------------------------------------------------------



 
[exhibit101045.jpg]
period ofone ( 1) year after the Commencement Date. The foregoing warranty shall
cover all costs of material and labor. Section 34.10. Change Order Allowance.
Landlord shall make available to Tenant, and Tenant shall have the right to use
and apply, up to Two Hundred Fifty Thousand and No/100 Dollars ,j .
($250,000.00) ("Allowance") for Change Order Costs. Ifthe total ofChange Order
Costs is less than ',.. the Allowance, then the excess shall be applied as a
credit against Rent due hereunder commencing op. the Commencement Date or
termination of the Abatement Period, whichever is later. l ARTICLE XXXV -
MISCELLANEOUS Section 35.1. Captions. The captions ofthis Lease are for
convenience only and are not to be construed as part ofthis Lease and shall not
be construed as defining or limiting in any way the scope or intent of the
provisions hereof. Section 35.2. Severability. If any covenant, agreement or
condition of this Lease or the application thereof to any person, firm or
corporation or to any circumstances, shall to any extent be invalid or
unenforceable, the remainder ofthis Lease, or the application ofsuch covenant,
agreement or condition to persons, firms or corporations or to circumstances
other than those as to which it is invalid or unenforceable, shall not be
affected thereby. Each covenant, agreement or condition of this Lease shall be
valid and enforceable to the fullest extent permitted by law. Section 35.3.
Applicable Law. This Lease shall be construed and enforced in accordance with
the laws of the state where the Premises are located. Section 35.4. Amendments
in Writing. None of the covenants, terms or conditions ofthis Lease, to be kept
and performed by either party, shall in any manner be altered, waived, modified,
changed or abandoned, except by a written instrument, duly signed, acknowledged
and delivered by · the other party. Section 35.5. Relationship of Parties.
Nothing contained herein shall be deemed or construed by the parties hereto, nor
by any third party, as creating the relationship of principal and agent or
ofpartnership, or ofjoint venture by the parties hereto, it being understood and
agreed that no provision contained in this Lease nor any acts ofthe parties
hereto shall be deemed to create any relationship other than the relationship of
Landlord and Tenant. Section 35.6. Brokerage. Tenant warrants that it has no
dealings with any real estate broker or agent in connection with this lease
other than Landlord's Broker arid Tenant's Broker, if any, and Tenant covenants
to pay, hold harmless and indemnify Landlord from and against any and all cost,
expense or liability for any compensation, commissions and charges claimed by
any other broker or other agent with respect to this Lease or the negotiation
thereof arising out of any acts of Tenant. Landlord warrants that it has no
dealings with any real estate broker or agent in connection with this lease
other than Landlord's Broker and Tenant's Broker, if any, and Landlord covenants
to pay, hold harmless and indemnify Tenant from and against any and all cost,
expense or liability for any compensation, commissions and charges claimed by
any other broker or other agent with respect to this Lease or the negotiation
thereof arising out of any acts of Landlord. Landlord shall pay the 781999_9 45



--------------------------------------------------------------------------------



 
[exhibit101046.jpg]
brokerage commission due Landlord's Broker and Tenant's Broker, if any, pursuant
to any written ! 1-· agreement between Landlord and such parties. r. I J°
Section 35.7. No Accord and Satisfaction. No payment by Tenant or receipt by
Landlord j· i- of a lesser amount than the full amount stipulated herein as then
required to be paid by Tenant in i respect ofTenant's obligations under this
Lease for Rent or any other payments shall be deemed to be j other than on
account, nor shall any endorsement or statement on any check or any letter
accompanying any check or payment of any such amount be deemed an accord and
satisfaction, and · Landlord may accept such check or payment without prejudice
to Landlord's right to recover the I balance of such amount or pursue any other
remedy provided in this Lease. Section 35.8. Joint Effort. The preparation of
this Lease has been a joint effort of the parties hereto and the resulting
documents shall not, solely as a matter ofjudicial construction, be construed
more severely against one ofthe parties than the other. Section 35.9.
Counterclaims. IfLandlord commences any proceeding for nonpayment of Rent or any
other sum due to be paid by Tenant under this Lease, Tenant hereby agrees that
Tenant will not impose any counterclaim of any nature or description in any such
proceeding, provided however, that such agreement of Tenant shall not be
construed as a waiver ofthe right ofTenant to assert such claim in a separate
action or actions brought by Tenant. Section 35.10. Time. Time is of the essence
ofthis Lease, and all provisions herein relating thereto shall be strictly
construed. Section 35.11. Landlord's Consent. Landlord's granting ofany consent
under this Lease, or Landlord's failure to object to any action taken by Tenant
without Landlord's consent required under this Lease, shall not be deemed a
waiver by Landlord of its rights to require such consent for any further similar
act by Tenant. Notwithstanding anything in this Lease to the contrary, with
respect to any provision of this Lease which requires Landlord's consent or
approval, Tenant shall not be ·entitled to make, nor shall Tenant make, any
claim for (and Tenant hereby waives any claim for) money damages as a result of
any claim by Tenant that Landlord has unreasonably withheld or unreasonably
delayed any consent or approval, but Tenant's sole remedy shall be an action or
proceeding to enforce such provision, or for specific performance, injunction or
declaratory judgment. Section 35.12. Landlord's Liability. Notwithstanding
anything to the contrary herein contained, there shall be absolutely no personal
liability asserted or enforceable against Landlord or on any persons, firms or
entities who constitute Landlord with respect to any ofthe terms, covenants,
conditions and provisions ofthis Lease, and Tenant shall, subject to the rights
ofany mortgagee, look solely to the interest of Landlord, its successors and
assigns in the Project (together with the rents, proceeds, and profits derived
therefrom) for the satisfaction ofeach and every remedy ofTenant in the event
ofany default by Landlord hereunder; such exculpation ofpersonal liability is
absolute and without any exception whatsoever. · Section 35.13. Landlord Rights.
This Lease does not grant any rights to light or air over or about the Premises.
Landlord specifically excepts and reserves to itself, the use of any roofs, the
781999_9 46



--------------------------------------------------------------------------------



 
[exhibit101047.jpg]
exterior and structural components of the Building, all rights to the land and
improvements below the improved floor level of the Building, to the improvements
and air rights above the Building and to the improvements and air rights located
outside the demising walls of the Building and to such areas within the Building
and Land required for installation of utility lines and other installations and
to such portions of the Premises necessary to access, maintain and repair same,
and no rights with respect thereto are conferred upon Tenant. Section 35.14.
Entire Agreement. It is understood and agreed that all understandings and
agreements heretofore bad between the parties hereto are merged in this Lease,
the exhibits annexed hereto and the instruments and documents referred to
herein, which alone fully and completely express their agreements, and that no
party hereto is relying upon any statement or representation, not embodied in
this Lease, made by the other. Each party expressly acknowledges that, except as
expressly provided in this Lease the other party and the agents and
representatives ofthe other party have not made, and the other party is not
liable for or bound in any manner by, any express or implied warranties,
guaranties, promises, statements, inducements, representations or information
pertaining to the transactions contemplated hereby. Section 35.15. Net Lease.
Except as otherwise expressly provided herein, this Lease shall be deemed and
construed to be a "net lease" and Tenant agrees to pay all costs and expenses of
every kind and nature whatsoever, ordinary and extraordinary, arising out of or
in connection with the ownership, maintenance, repair, replacement, use and
occupancy ofthe Premises during the Term of this Lease, which, except for the
execution and delivery hereof, would otherwise have been payable by Landlord.
Section 35.16. Application of Payments. Landlord shall have the exclusive right
to determine how, and in what amounts, payments received from Tenant (or any
Guarantor) are applied to amounts due and past due hereunder, and such
determination shall be conclusive upon the Tenant and any Guarantor. Section
35.17. Authority. Tenant represents and warrants that it is duly formed and in
good standing, and has full corporate, partnership or limited liability company
power and authority, as the case may be, to enter into this Lease and has taken
all corporate, partnership or limited liability company action, as the case may
be, necessary to carry out the transaction contemplated herein, so that when
executed, this Lease constitutes a valid and binding obligation ofTenant
enforceable in accordance with its terms. Landlord represents and warrants that
it is duly formed and in good standing, and has full corporate, partnership or
limited liability company power and authority, as the case may be, to enter into
this Lease and has taken all corporate, partnership or limited liability company
action, as the case may be, necessary to carry out the transaction contemplated
herein, so that when executed, this Lease constitutes a valid and binding
obligation ofLandlord enforceable in accordance ,vith its terms. Section 35.18.
Force Majeure. Neither party shall be considered in default ofany obligation to
be performed by such party under this Lease if such party fails to timely
perform such obligation and such failure is due to any ofthe causes described in
Section 1.1.N ofthis Lease, or other causes beyond such party's reasonable
control; provided, however, that lack of funds or failure to obtain financing
shall not be deemed a cause beyond the reasonable control ofa party and nothing
contained 781999_9 47



--------------------------------------------------------------------------------



 
[exhibit101048.jpg]
L herein is intended nor shall be construed to pennit the extension of the date
for payment of any amounts due under this Lease. 781999_9 48 L-&i--



--------------------------------------------------------------------------------



 
[exhibit101049.jpg]
IN WITNESS WHEREOF, the parties have executed this Lease as of the date set
forth above. TENANT: C&H SERVICE, LLC, a Delaware limited liability company By.
N~f<=~ i~----~-._....~.......-~C.0:.,---- ---- Attest: By: Title:.
___---m..'-'--=-=l::.,..,~:J= ·.,=.t..,,,t.....:zt--=--- ------ LANDLORD: LAKE
NTURE, LLC, a elaware limited liability · By: By: 781999_9 49



--------------------------------------------------------------------------------



 